EXHIBIT 10.7

 

EVANSVILLE

 

RIVERBOAT LANDING

 

LEASE

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I.

LEASE OF THE PREMISES

2

 

 

 

Section 1.01

The Demise

2

Section 1.02

Landlord’s Title

2

Section 1.03

Easements and Vacations

3

Section 1.04

City’s Representations

4

Section 1.05

Quiet Enjoyment; City Default

4

 

 

 

ARTICLE II.

THE DEMISED TERM

4

 

 

 

Section 2.01

The Preliminary Term

4

Section 2.02

The Original Term

5

Section 2.03

The Extended Term(s)

5

Section 2.04

Exercise or Option to Extend

5

Section 2.05

The Demised Term

5

Section 2.06

Use of Leased Premises

6

 

 

 

ARTICLE III.

CONDITION OF THE LEASED PREMISES

6

 

 

 

Section 3.01

Inspections

6

 

 

 

ARTICLE IV.

RENT

6

 

 

 

Section 4.01

Rent Schedule

6

Section 4.02

Use of Term “Lease Year”

6

Section 4.03

Maintenance of Records

7

Section 4.04

Annual Sales Statements

7

Section 4.05

Audit of Annual Statements

7

Section 4.06

Annual Financial Reports

8

Section 4.07

Non-Confidentiality of Statements and Audits

8

Section 4.08

Relationship of Parties

8

Section 4.09

Definition of Rental

8

Section 4.10

Place of Payment

8

 

 

 

ARTICLE V.

IMPOSITIONS

9

 

 

 

Section 5.01

Obligation of Payment

9

Section 5.02

Limitations and Forms of Taxation

9

Section 5.03

Installment Payments

10

Section 5.04

Proration and Adjustment

10

Section 5.05

Contests

10

Section 5.06

Taxation of City Property

10

Section 5.07

Personal Property Taxes

10

Section 5.08

No Tax Abatement

10

 

i

--------------------------------------------------------------------------------


 

 

 

Page

ARTICLE VI.

CONSTRUCTION OF IMPROVEMENTS

11

 

 

 

Section 6.01

Mechanic’s Liens

11

 

 

 

ARTICLE VII.

UTILITIES AND SERVICES

12

 

 

 

Section 7.01

Use Charges

12

Section 7.02

Suppliers of Utility Services

12

 

 

 

ARTICLE VIII.

CASUALTY INSURANCE

12

 

 

 

Section 8.01

Required Coverage

12

Section 8.02

Approved Insurors

12

Section 8.03

Use of Proceeds

13

Section 8.04

Policies

13

Section 8.05

Collection of Proceeds

13

Section 8.06

Renewal Policies

14

Section 8.07

Special Provision

14

Section 8.08

Compliance with Insurance Requirements

14

Section 8.09

Mortgage Terms

14

Section 8.10

Change of Insurance Trustee

15

Section 8.11

Rights Upon Termination

15

Section 8.12

Blanket Insurance Policies

15

 

 

 

ARTICLE IX.

INDEMNITY AND LIABILITY INSURANCE

15

 

 

 

Section 9.01

General Indemnity

15

Section 9.02

Liability Insurance

16

Section 9.03

No Separate Insurance

16

Section 9.04

Other Hazards

17

Section 9.05

Adjustments in Amounts of Liability Insurance

17

 

 

 

ARTICLE X.

REPAIR OF CASUALTY DAMAGE

17

 

 

 

Section 10.01

Tenant’s Responsibility

17

Section 10.02

Conditions of Restoration

17

Section 10.03

Disbursement of Insurance Proceeds

17

Section 10.04

Extension

18

Section 10.05

Prompt Performance of Work

18

Section 10.06

Minor Damage

19

Section 10.07

No Termination of Lease

19

 

 

 

ARTICLE XI.

GENERAL MAINTENANCE AND REPAIRS

19

 

 

 

Section 11.01

Tenant’s Responsibility

19

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

ARTICLE XII.

ALTERATIONS

20

 

 

 

Section 12.01

Rights of Tenant

20

Section 12.02

Character of Change

20

Section 12.03

Extent of Change or Alteration

20

Section 12.04

Compliance With Laws, Etc.

20

Section 12.05

Insurance Coverages

21

Section 12.06

Ownership of Improvements

21

 

 

 

ARTICLE XIII.

ASSIGNMENT AND SUBLETTING

21

 

 

 

Section 13.01

Right to Assign and Sublet

21

Section 13.02

Notification to City

22

Section 13.03

Mortgages of Tenant’s Interest

22

Section 13.04

Notices to Leasehold Mortgagees

22

Section 13.05

Qualified Mortgagees’ Right to Cure

22

Section 13.06

Mortgagees’ Rights to New Lease

23

Section 13.07

Qualified Mortgagee - Release

24

Section 13.08

Possession

24

Section 13.09

Insurance Proceeds

24

Section 13.10

Survival of Provisions

25

Section 13.11

Rights on Termination

25

Section 13.12

Limitation of Mortgagee Liability

25

Section 13.13

No Assumption, Surrender or Modification

25

Section 13.14

Further Assurances

25

Section 13.15

Permitted Subleasing, Licensing and Concessions

25

 

 

 

ARTICLE XIV.

EMINENT DOMAIN

26

 

 

 

Section 14.01

Total Taking

26

Section 14.02

Award for Total Taking

26

Section 14.03

Partial Taking

27

Section 14.04

Restoration after Condemnation

27

Section 14.05

Extension

27

Section 14.06

Effect of Partial Taking

28

 

 

 

ARTICLE XV.

COMPLIANCE WITH LAW

28

 

 

 

Section 15.01

Tenant’s Responsibility

28

Section 15.02

Hazardous Material

28

Section 15.03

Contests

30

 

 

 

ARTICLE XVI.

DEFAULTS AND REMEDIES

30

 

 

 

Section 16.01

Events of Default

30

Section 16.02

Cessation of Operation

31

Section 16.03

Rights on Termination

31

Section 16.04

Waiver of Notice

32

Section 16.05

Right to Enjoin

32

Section 16.06

Non-Waiver

32

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

ARTICLE XVII.

CHARACTER OF LEASE

32

 

 

 

Section 17.01

Net Lease

32

 

 

 

ARTICLE XVIII.

NOTICES

33

 

 

 

Section 18.01

Manner of Giving

33

Section 18.02

Time of Giving

34

 

 

 

ARTICLE XIX.

SURRENDER OF POSSESSION

34

 

 

 

Section 19.01

Surrender in Good Condition

34

Section 19.02

Holding Over

34

 

 

 

ARTICLE XX.

CERTIFICATES BY CITY AND TENANT

34

 

 

 

Section 20.01

Tenant’s Certificates

34

Section 20.02

City’s Certificates

35

 

 

 

ARTICLE XXI.

MISCELLANEOUS PROVISIONS

35

 

 

 

Section 21.01

Remedies Cumulative - Non-Waiver

35

Section 21.02

Governing Law

36

Section 21.03

Time of the Essence

36

Section 21.04

Force Majeure

36

Section 21.05

Severability

37

Section 21.06

Consents and Approvals

37

Section 21.07

Captions

37

Section 21.08

Interpretation

37

Section 21.09

Guaranty

37

Section 21.10

Written Integration

37

 

 

 

Attachments:

 

 

 

 

 

Schedule A

Legal Description of Project Area (the “Land”)

39

Schedule 4.01

Rent Schedule

41

 

Guaranty of Lease

43

 

iv

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE, made and entered into as of the 2nd day of May, 1995, by and between
the CITY OF EVANSVILLE, INDIANA (“City”), acting by and through the
Redevelopment Commission of the City of Evansville, organized and operating
under IC 36-7-14 (“Commission”) and AZTAR INDIANA GAMING CORPORATION, an Indiana
corporation (“Tenant”,

 

WITNESSETH THAT:

 

WHEREAS, in furtherance of the objectives of the Act, the Commission has
undertaken and is carrying out a program for the redevelopment of slum and
blighted areas in the City of Evansville; and

 

WHEREAS, in connection with the aforesaid redevelopment program, the Commission
has undertaken and is carrying out in an area (hereinafter referred to as the
“Project Area”) as described on Schedule A attached hereto, of the City of
Evansville a redevelopment project (hereinafter referred to as the “Project”)
designated and referred to as the Project by the adoption of a Declaratory
Resolution on the 27th day of February, 1984 and of the Downtown Redevelopment
Area Plan, as amended on September 20,1994; and

 

WHEREAS, the lease of the Project Area was authorized by the Commission by a
Resolution approved on March 14, 1995, and was advertised for bid on March 16 &
March 23,1995 by the Commission; and

 

WHEREAS, Tenant submitted a bid for the lease of the Project Area in connection
with a proposal for the establishment of a riverboat gaming business to be
conducted pursuant to the Indiana Riverboat Gambling Law of 1993 and the
applicable regulations promulgated thereunder (the “Gambling Law”), which
proposals included not only the leasing and redevelopment of the Project Area,
but also the development of a hotel and other facilities on an ancillary site
containing approximately 3.34 acres consisting of parts of two (2) city clocks
bounded by First, Clark, Second and Ingle Streets (the “Ancillary Site”) and the
operation of a riverboat gambling vessel (“Riverboat”) to be docked at the
Leased Premises; and

 

WHEREAS, the proposal by Tenant and AZTAR CORPORATION (“Guarantor”) for such
lease and other development and operation was reduced to an agreement between
the City, the Commission and the Park and Recreation District of the City and
Tenant and Guarantor, under the date of June 29,1994 entitled, and hereinafter
referred to as, the “Project Agreement,” which is by this reference thereto
incorporated herein as if contained herein:

 

NOW, THEREFORE, City (acting by and through the Commission) and Tenant enter
into this Lease.

 

--------------------------------------------------------------------------------


 

ARTICLE I.

 

LEASE OF THE PREMISES

 

Section 1.01. The Demise. City, for and in consideration of the rents, covenants
and agreements hereinafter reserved, on the part of Tenant, its successors and
assigns, to be observed and performed, has leased and demised, and by these
presents does lease and demise unto Tenant, and Tenant, does hereby take and
hire upon and subject to the conditions and limitations hereinafter expressed,
the real estate described on Schedule A (the “Land”, which includes such
portions of the Ohio River as therein described), together with any buildings
and other improvements that may from time to time be erected or located thereon;
said Land, buildings and other improvements being referred to hereinafter as the
“Leased Premises”.

 

TOGETHER with all riparian rights, easements and other appurtenances thereunto
belonging, to have and to hold the same, subject as aforesaid, unto Tenant, and,
subject to the terms, covenants, agreements, provisions, conditions and
limitations hereof, its successors and assigns, for an original term together
with the options to extend the term as described in Article.

 

Section 1.02. Landlord’s Title. City represents and warrants that it is (or will
be, at the effective date of this Lease) the fee simple owner of the Leased
Premises free and clear of any and all encumbrances, except the following:

 

(a) Current taxes and assessments (if any) not delinquent as of the effective
date of this Lease;

 

(b) Covenants, conditions, restrictions, reservations, agreements, easements and
any rights of way of record as of the effective date of this Lease provided that
such covenants, conditions, restrictions, reservations, agreements, easements
and any rights of way do not unreasonably impair Tenant’s intended development
and use of the Leased Premises;

 

(c) Boundary line disputes, overlaps, encroachments, easements and possessory
interests which would be disclosed by an accurate survey or inspection of the
Leased Premises;

 

(d) Zoning ordinances and other governmental restrictions affecting the use of
the Leased Premises provided that such ordinances and restrictions do not
unreasonably impair Tenant’s intended development and use of the Leased
Premises;

 

(e) Drainage tiles, ditches, and waterways, and the rights of adjoining and
downstream owners to the use and uninterrupted flow of any waterway which may
cross the Land;

 

(f) Public streets, rights-of-way and highways existing as of the date hereof;

 

2

--------------------------------------------------------------------------------


 

(g) All municipal city, county, and state laws and ordinances, regulations and
restrictions applicable to and enforceable against the Leased Premises provided
that such laws, ordinances, regulations and restrictions do not unreasonably
impair Tenant’s intended development and use of the Leased Premises;

 

(h) The rights of the United States of American, the State of Indiana and the
public generally relative to navigable waters, public easements between natural
high and low water lines, and other uses of the Ohio River; and

 

(i) Terms and provisions of the redevelopment project as included in the
Declaratory Resolution adopted by the Evansville Redevelopment Commission on the
27th day of February, 1984 and of the Downtown Redevelopment Area Plan, as
amended on September 20, 1994.

 

The Leased Premises shall include all riparian rights and rights of access in
and to the Ohio River that are appurtenant to the Land and City agrees to
execute any easement or other document reasonably required to further evidence
the inclusion within the Leased Premises of such riparian rights and rights of
access in and to the Ohio River.

 

Tenant shall, at its expense, obtain a leasehold owner’s policy of title
insurance (ALTA Leasehold Owners Policy-1992 or equivalent) issued by Chicago
Title Insurance Company or another reputable title insurance company selected by
Tenant (“Title Company”), insuring Tenant’s leasehold interest and showing
marketable fee simple title in the name of the Landlord, subject only to the
exceptions stated above or otherwise permitted by this Section 1.02 of this
Lease (“Permitted Exceptions”), and deleting the standard or pre-printed
exceptions not permitted under this Section 1.02, no later than the expiration
of the Preliminary Term. Such policy may also insure (and be subject to) a
Qualified Mortgagee as defined in Section 13.03 of this Lease. If the title
insurance commitment issued prior to obtaining the foregoing policy discloses
any exceptions to title (whether listed as “exceptions” or “requirements”) other
than the foregoing Permitted Exceptions, City shall use commercially reasonable
efforts to correct such exceptions or obtain title insurance satisfactory to
Tenant against such exceptions prior to the expiration of the Preliminary Term,
and the expiration of the Preliminary Term may be extended up to ninety (90)
days for such purpose. If City is unable to correct such exceptions Tenant may,
by written notice, waive such exceptions (which will thereby become Permitted
Exceptions) and accept such title as City has or may cancel and terminate this
Lease, in which latter event this Lease shall terminate and Tenant shall restore
the Land to the condition existing on the date hereof if so directed by the
City. City shall execute and deliver to Tenant a Lessor’s Affidavit in form
reasonably acceptable to the Title Company and Tenant, making such
representations regarding authority, possession, ownership, absence of mechanics
liens or claims, and the like as are necessary to cause the Title Company to
delete any exceptions that are not Permitted Exceptions. Tenant shall be
entitled to obtain such endorsements as it or its Qualified Mortgagee shall
request.

 

Section 1.03. Easements and Vacations. Tenant shall have the right to enter into
any reasonable agreements with utility companies, the State of Indiana, the City
and its agencies and departments (and others as may be appropriate upon prior
consent of the City), either granting

 

3

--------------------------------------------------------------------------------


 

or vacating adjacent sidewalks, rights-of-way and air rights, or creating
easements in favor of such entities as may in Tenant’s reasonable judgment be
appropriate in order to facilitate the construction, use or operation of the
Leased Premises as intended by this Lease, and City (in its capacity as owner of
the fee interest in the Leased Premises), without cost to City, shall execute
any and all documents, agreements and instruments, and take all other
appropriate actions, necessary in order to effectuate the same.

 

Section 1.04. City’s Representations. City represents and warrants that:.

 

(a) City is a municipal corporation under the laws under the State of Indiana;

 

(b) The execution, delivery and performance by City of this Lease and the
documents referred to herein are within the power of the City, have been
authorized by all necessary action and do not contravene any provision of the
laws, rules and regulations of the State of Indiana, its political subdivisions,
and the United States, and all legal prerequisites for the execution and
delivery of this Lease have been satisfied;

 

(c) This Lease and the documents and instruments referred to herein have been
duly executed and delivered by City; and

 

(d) This Lease and the documents and instruments referred to herein constitute
the valid and binding obligations of City.

 

Section 1.05. Quiet Enjoyment; City Default. Upon paying the Rental, Impositions
and other charges to be paid by Tenant as herein provided, and observing and
performing the covenants, agreements and conditions of this Lease on its part to
be kept and performed, subject to the Permitted Exceptions, Tenant shall quietly
have and enjoy Leased Premises during the Preliminary Term, the Original Term
and any Extended Terms, without hindrance, interference, or molestation of any
sort. Upon default by City in any covenant, agreement or condition of this Lease
on its part to be kept, Tenant shall, after thirty (30) days’ written notice to
City (or such shorter notice, if any, as may be reasonable in the case of an
emergency), Tenant shall be entitled to pursue any and all remedies available to
it at law or in equity, including, without limitation, the right of specific
performance of City’s obligations under this Lease, and including the right, at
Tenant’s discretion and election, to terminate and cancel this Lease in the
event of the interruption of Tenant’s possession and quiet enjoyment. Upon any
such termination and cancellation, Tenant shall surrender the Leased Premises
and shall have no further obligation to pay Rental hereunder from and after the
date of such termination and cancellation.

 

ARTICLE II.

 

THE DEMISED TERM

 

Section 2.01. The Preliminary Term. The “Preliminary Term” of this Lease shall
commence on the date of execution of this Lease and shall terminate on the date
when its license

 

4

--------------------------------------------------------------------------------


 

to conduct riverboat gaming operations (the “License”) is issued to Tenant
pursuant to the Gambling Law. During the Preliminary Term, Tenant shall be
entitled to rent-free occupancy of the Land for the purpose of preparing the
same (including without limitation excavation, grading, leveling and other site
work) for the construction of the improvements necessary for the use of the Land
as a site for docking, loading and unloading the Riverboat. If for any reason
whatsoever Tenant fails to receive the License on or before November 24, 1995.
Tenant shall restore the Land to the condition existing on the date hereof if so
directed by the City. All provisions of this Lease other than the payment of
rent shall be applicable during the Preliminary Term.

 

Section 2.02. The Original Term. The initial operating term of this Lease shall
be for a period of approximately ten (10) years, commencing on the date of
issuance of the License and ending on the last day of the 120th month thereafter
which term shall be referred to hereinafter as the “Original Term”.

 

Section 2.03. The Extended Term(s). If Tenant shall comply with each of the
terms, provisions and conditions of this Lease so that at the end of the
Original Term there is no uncured Event of Default of Tenant hereunder, Tenant
shall have the right and option to extend the term of this Lease for an
additional term of five (5) years. If Tenant shall comply with each of the
terms, provisions and conditions of this Lease so that at the end of the first
extended term there is no uncured Event of Default of Tenant hereunder, Tenant
shall have the right and option to extend the term of this Lease for an
additional extended term of five (5) years. If Tenant shall comply with each of
the terms, provisions and commitments of this Lease so that at the end of the
second extended term there is no uncured event of default of Tenant hereunder,
Tenant shall have the right and option to extend the term of this Lease for an
additional and final term of five (5) years. Such extended term or terms may be
referred to hereinafter as the “Extended Term” or the “Extended Terms”.

 

Section 2.04. Exercise of Option to Extend. The options to extend the term of
this Lease shall be deemed to be automatically exercised unless Tenant shall
give City notice of the relinquishment of such option and all succeeding options
in the manner hereinafter specified for notices at least one (1) year prior to
the expiration of the Original Term or prior Extended Term, as the case may be.
The failure of Tenant to give such notice within the time limited shall cause
such option to be automatically exercised and this Lease shall continue in full
force and effect for the succeeding Extended Term. The giving of notice of the
relinquishment of an option to extend the term at least one (1) year prior to
the expiration of the preceding term shall cause such Extended Term and any
succeeding Extended Terms to lapse and become null and void and of no further
force or effect, and this Lease and all rights of Tenant hereunder shall expire
and terminate as of the end of the Original Term or Extended Term, as the case
may be.

 

Section 2.05. The Demised Term. The Preliminary Term and the Original Term,
together with any Extended Term or Terms, the option for which is exercised, may
be collectively referred to hereinafter as the “Demised Term”.

 

5

--------------------------------------------------------------------------------


 

Section 2.06. Use of Leased Premises. Tenant will use the Leased Premises solely
for the purpose of developing and operating a riverside docking and access site
and related facilities for the operation of the Riverboat pursuant to a license
to conduct a riverboat gaming operation in Vanderburgh County, Indiana issued to
Tenant by the Indiana Gaming Commission in accordance with the Gambling Law, all
as set forth in the Project Agreement. Tenant shall use the Leased Premises in
the manner described in the Project Agreement and as further set forth herein.
Tenant shall perform each and all of the obligations of the “Developer” as set
forth in the Project Agreement within the time limits for such performance as
set forth therein. To the extent not already completely performed or rendered
moot as of the date hereof, City shall observe, and where appropriate perform,
each and all of the obligations of the “Local Government” as set forth in the
Project Agreement. Although all of the terms, conditions and provisions of the
Project Agreement are incorporated herein by this and other references thereto
in this Lease, the terms thereof shall not be deemed merged herein, but shall
survive the execution of this Lease and continue in full force and effect to the
extent that the same are not inconsistent with the terms of this Lease.

 

ARTICLE III.

 

CONDITION OF THE LEASED PREMISES

 

Section 3.01. Inspections. Tenant has heretofore caused the Leased Premises to
be thoroughly investigated and inspected with respect to its environmental
condition and the suitability of the Leased Premises for construction and
development of the Project, including inspections and testing of subsurface and
soil conditions (and including similar investigation of the Ancillary Site).
Tenant has determined that the Leased Premises and the Ancillary Site are free
from any “Hazardous Material” as hereinafter defined and do not include any
regulated wetlands or habitats for endangered or other protected species or
archaeologically significant areas. Tenant has determined that the Land (and the
Ancillary Site), including subsurface soils, is suitable and will continue to be
suitable for construction, support, operation and maintenance of the Project and
all of its improvements and meets all governmental standards for the
construction, operation and maintenance of the Project. Tenant hereby accepts
delivery of possession of the Leased Premises in their present condition.

 

ARTICLE IV.

 

RENT

 

Section 4.01. Rent Schedule. Tenant hereby agrees to pay to City a percentage of
the Adjusted Gross Receipts (“AGR”) as defined in the Gambling Law (the
“Percentage Rent”), but not less than the guaranteed minimum annual rental, for
each year of the Demised Term as set forth in Schedule 4.01 attached hereto (the
“Rent Schedule”).

 

Section 4.02. Use of Term “Lease Year”. Except as otherwise expressly provided
hereinafter, the use of the term “Year” or “Lease Year” in this Lease shall
refer to a period

 

6

--------------------------------------------------------------------------------


 

commencing July 1 and terminating as of the end of the last day of June of the
succeeding year, the first complete such Year or Lease Year to commence July 1,
1995, and to terminate as of the end of June, 1996. In the case of partial Lease
Years that may exist if this Lease is terminated at a date other than its normal
expiration date, or if Tenant should commence riverboat gaming operations prior
to July 1, 1995, the Adjusted Gross Receipts bases against which Percentage Rent
is to be paid shall be reduced proportionate to the duration of the partial
Lease Year in relation to a full Lease Year on a per diem basis.

 

Section 4.03. Maintenance of Records. Tenant shall keep at a location in
Evansville, Indiana, a permanent, accurate set of books and records of all
Adjusted Gross Receipts (as defined in the Gambling Law) from its operations
conducted at or from the Leased Premises and the Riverboat operations during the
Demised Term. Such pertinent records shall include, without thereby being
limited to, all records reflecting total Gross Receipts received by Tenant from
the operation of the Riverboat and all proper deductions therefrom. Such records
shall include a copy of all state wagering tax returns and all other similar tax
returns and all portions of, and schedules to, all federal and state income tax
returns, gross income tax returns, and adjusted gross income tax returns
pertinent to the determination of Adjusted Gross Receipts that Tenant or any
sublessees, licensees, concessionaires or other operators of the Riverboat whose
receipts constitute AGR may have filed. All such pertinent records will be
maintained for a period of at least three (3) years after the expiration of each
Lease Year and, upon three (3) days’ prior written notice to Tenant by City,
shall be made available to City and its agents or auditors at any time during
said period during ordinary business hours for examination and review.

 

Section 4.04. Annual Sales Statements. On or before ninety (90) days after the
expiration of Tenant’s fiscal year, Tenant shall deliver to City, at the place
where rent is payable, a complete statement, duly certified by a reputable firm
of independent Certified Public Accountants approved by City, showing in
reasonable detail the amount of Adjusted Gross Receipts derived from the
operation of the Riverboat during the preceding Lease Year. At the same time as
such statement is delivered to City, Tenant shall pay to City any Percentage
Rent that such statement shows to be due in excess of all rents theretofore paid
for the Lease Year, or City shall credit Tenant against the next rental payable
hereunder if such report shall show that the rental for the Lease Year was
overpaid. Such annual statement shall be delivered to City even if such
statement shows that there is no additional Percentage Rent due City. City shall
not refuse to approve any firm of Certified Public Accountants without
reasonable cause.

 

Section 4.05. Audit of Annual Statements. In the event that City is not
satisfied with the statement submitted by Tenant pursuant to Section 4.04, City
shall have the right to make a special audit, by a reputable firm of independent
Certified Public Accountants selected by City, of the books and records
hereinbefore required to be made and preserved by Tenant. If (after consultation
by City’s auditors with Tenant’s accountants) such audit shall show a deficiency
in reported Adjusted Gross Receipts for the period covered in excess of Fifty
Thousand Dollars ($50,000.00), Tenant shall reimburse City for all costs
incurred in connection with such audit. If such audit shall show any deficiency
in the amount of payment of Percentage Rent by Tenant

 

7

--------------------------------------------------------------------------------


 

to City, the amount of such deficiency in Percentage Rent shall be payable to
City within ten (10) days after the date of completion of such audit. If such
audit should show that Percentage Rent for the period was overpaid, Tenant may
credit the amount of such overpayment against the next installment(s) of Rental.

 

Section 4.06. Additional Financial Reports. In addition to the annual sales
statement to be provided by Tenant pursuant to Section 4.04, within thirty (30)
days after the end of each calendar quarter, Tenant shall deliver to City the
following financial information, certified by the chief executive officer or the
chief financial officer of Tenant with respect to the Project:

 

·

number of patrons (whether or not admission is paid)

 

 

·

statistics on distance travelled by patrons

 

 

·

number of employees at the end of each quarter

 

 

·

statistics on each goal outlined in Exhibit 6 to the Project Agreement

 

 

·

total capital investment to date

 

 

·

average wages paid overall, at supervisor/manager level and at director/vice
president level

 

 

·

fringe benefits as a percentage of wages paid, including a list of such benefits

 

 

·

number of employees that reside in 4th and 6th wards of the City, including job
classification data

 

 

·

number of internal promotions

 

 

·

amount spent with local suppliers on construction and total dollars spent

 

 

·

amount spent with local suppliers on operations/vending and total dollars spent

 

 

·

total quarterly marketing expenses

 

Section 4.07. Non-Confidentiality of Statements and Audits. Tenant recognizes
that City is a public agency and, therefore, cannot agree to hold in confidence
all sales figures and other information obtained from Tenant or by an inspection
and audit of Tenant’s books and records.

 

Section 4.08. Relationship of Parties. Neither the provisions herein set forth
for the computation of Percentage Rent, nor any one or more agreements herein
contained, is intended, nor shall the same be deemed or construed, to create a
partnership between City and Tenant, to make them joint venturers, nor to make
City in any way responsible for the debts or losses of Tenant.

 

Section 4.09. Definition of Rental. The term “Rental” as used in this Lease
shall be deemed to refer to and include both Minimum Guaranteed Rent and
Percentage Rent as well as any required payment designated as additional rent or
rental.

 

Section 4.10. Place of Payment. All Rental reserved herein shall be payable to
City of Evansville Redevelopment Commission in care of the City Controller, City
of Evansville, 300

 

8

--------------------------------------------------------------------------------


 

Civic Center Complex, N.W. Martin Luther King, Jr. Boulevard, Evansville,
Indiana 47708. City reserves the right to change the method and place of payment
of Rental by notice given to Tenant in the manner hereinafter provided.

 

ARTICLE V.

 

IMPOSITIONS

 

Section 5.01. Obligation of Payment. Tenant covenants and agrees to pay (except
as provided in Section 5.02 hereof) all real estate taxes, assessments and other
governmental charges, general and special, including assessments or public
improvements or benefits, which shall during the Demised Term be laid, assessed,
levied or imposed upon or become due and payable or a lien upon the Leased
Premises or any part thereof, and any and all levies, taxes or other charges
imposed upon the Leased Premises or the Rental payable hereunder or otherwise
which are imposed as a substitute for general property taxes or are specially
designated to produce funds for general property tax relief, whether imposed in
the form of a tax or imposition upon City or Tenant, all of which taxes,
assessments, levies and other governmental charges shall hereinafter be referred
to as “Impositions”.

 

Section 5.02. Limitations and Forms of Taxation. Nothing in this Lease contained
shall require Tenant to pay any income or excess profits taxes assessed against
City, or municipal, state or federal capital levy, estate, succession,
inheritance or transfer taxes of City or any successor owner of the fee of the
Leased Premises, or corporation franchise taxes imposed upon any corporate owner
of the fee of the Leased Premises; provided, however, that,

 

(a) if at any time during the term of this Lease, the methods or scope of
taxation prevailing at the commencement of the term hereof shall be altered or
enlarged so as to cause the whole or any part of the taxes, assessments, levies,
charges, or any other Imposition now or hereafter levied, assessed or imposed on
real estate and the improvements thereon to be levied, assessed and imposed,
wholly or partially as a capital levy, or otherwise, on the rents received
therefrom, or

 

(b) if by reason of any such alteration or enlargement of the methods or scope
of taxation, any tax, corporation franchise tax, assessment, levy (including but
not limited to any municipal, state or federal levy), charge or any other
Imposition, or any part thereof, shall be measured by or based in whole or in
part, upon the Leased Premises, or the value thereof, and shall be imposed upon
City, then all such taxes, assessments, levies, charges or other Impositions, or
the part thereof so measured or based, shall be deemed to be included within the
term “Impositions” for the purposes hereof, to the extent that the same would be
payable if the Leased Premises were the only property of City subject thereto,
and Tenant shall pay and discharge the same as herein provided in respect of the
payment of any other Imposition.

 

9

--------------------------------------------------------------------------------


 

Section 5.03. Installment Payments. If, by law, any such Imposition is payable,
or may at the option of the taxpayer be paid, in installments (whether or not
interest shall accrue on the unpaid balance of any such Imposition paid in
installments), Tenant may pay the same together with any accrued interest on the
unpaid balance of such Imposition in installments as the same become due.

 

Section 5.04. Proration and Adjustment. Any Imposition relating to a fiscal
period of the taxing authority, a part of which period is included within the
Demised Term and a part of which is included in a period of time before or after
the Demised Term, shall be adjusted as between City and Tenant so that City
shall pay that proportion of any such Imposition which relates to any part of
the fiscal period for which such Imposition is made that is included in the
period of time either before or after the Demised Term, and Tenant shall pay
that portion of any such Imposition which relates to that part of the fiscal
period within the Demised Term, whether payment of such Imposition is required
during the Demised Term or thereafter.

 

Section 5.05. Contests. Tenant shall have the right to contest the amount or
validity of any Imposition imposed or sought to be imposed upon the Leased
Premises or Tenant’s leasehold estate therein by appropriate legal proceedings,
but this shall not be deemed or construed in any way as relieving Tenant of its
covenant to pay any such Imposition. City will join in any such proceeding to
the extent necessary to permit Tenant to properly prosecute the same, provided,
however, that City shall not be subjected to any liability for the payment of
any costs or expenses in connection with any such proceedings brought by Tenant,
and Tenant shall indemnify and hold City harmless from any such costs or
expenses. In the event of any such proceeding by Tenant to challenge the amount
or validity of any such Imposition, Tenant shall either pay the Imposition and
prosecute the proceedings for the purpose of obtaining a refund of such
Imposition or a portion thereof, or Tenant shall provide City either with a
bond, collateral or a personal guarantee of a responsible party approved by City
sufficient to cover all costs and expenses incurred or to be incurred in
connection with such proceedings and to assure the full payment of such
Imposition and any penalties, interest or delinquency charges that may be
imposed thereon in the event that the proceedings instituted by Tenant are
concluded unsuccessfully.

 

Section 5.06. Taxation of City Property. Tenant acknowledges that the leasehold
estate of Tenant in the Leased Premises is taxable as the property of Tenant as
real estate under the terms of IC 6-1.1-10-37. Tenant agrees not to apply for
exemption of Tenant’s leasehold interest in the Leased Premises from taxation on
the basis of City’s fee simple ownership of the Leased Premises.

 

Section 5.07. Personal Property Taxes. During the entire Demised Term, Tenant
shall pay all property taxes due and payable upon its personal property located
in, on or about the Leased Premises and in, or about, the Riverboat and the
Ancillary Site.

 

Section 5.08. No Tax Abatement. Tenant agrees not to apply for any abatement of
real property or personal property taxes on the Leased Premises, the Ancillary
Site, the Riverboat

 

10

--------------------------------------------------------------------------------


 

or any improvements, fixtures, equipment or other personal property located
thereon or used in connection therewith.

 

ARTICLE VI.

 

CONSTRUCTION OF IMPROVEMENTS

 

Section 6.01. Mechanics’ Liens. Tenant shall pay all sums justly due to the
contractors, sub-contractors, materialmen, laborers, engineers, architects or
other persons, firms or corporations rendering services or furnishing material
for the construction of improvements on the Leased Premises. Tenant shall not
suffer or permit any mechanic’s lien to be filed against the Leased Premises or
any part thereof or interest therein by reason of any work, labor, services or
materials supplied to Tenant or anyone holding the Leased Premises or any part
thereof through or under Tenant. If any mechanic’s lien or claim or notice
thereof shall at any time be filed against the Leased Premises, Tenant shall
cause the same to be discharged of record within thirty (30) days after the date
of Tenant’s first knowledge of the filing of same. In the event that Tenant
believes that it has a valid defense to any such claim of lien which it desires
to assert, Tenant may make such defense upon delivery to City of an undertaking
sufficient to indemnify City against any losses, costs, expenses or damages in
connection therewith with such collateral as City may approve. If Tenant shall
fail to discharge and cause the release of such mechanic’s lien within such
period, or to provide satisfactory indemnification to City, then, in addition to
any other right or remedy of City, City may, but shall not be obligated to,
discharge the same either by paying the amount claimed to be due or by procuring
the discharge of such lien by deposit in court, or by giving security in such
other manner as is, or may be, prescribed by law. Any amount paid by City for
any of the aforesaid purposes, together with all legal fees and other expenses
of City, including the cost of employment of special counsel to defend against
any such claim, or otherwise incurred by City in procuring the discharge of such
claimed lien, with all necessary disbursements in connection therewith, together
with interest thereon at a rate that is four hundred (400) basis points higher
than the rate of “prime interest” during the period of the default as published
in The Wall Street Journal, (the “Default Rate”) from the date of payment to the
date of reimbursement, shall be repaid by Tenant to City upon demand, and if
unpaid may be treated as additional rent. Nothing herein contained shall be
treated as consent or agreement on the part of City to subject City’s fee simple
title in and to the Leased Premises to any liability for claims of contractors,
subcontractors, materialmen, laborers, engineers, architects or other persons,
firms or corporations rendering services or furnishing materials for any
improvements located upon and forming a part of the Leased Premises or for any
repair, maintenance, restoration, change or alteration of any such improvements.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII.

 

UTILITIES AND SERVICES

 

Section 7.01. Use Charges. Tenant shall pay all charges for steam, water, gas,
telephone, electricity, sewer service and other utility and communications
services rendered or used on or about the Leased Premises and all charges for
refuse or garbage collection and disposal made in respect of the Leased Premises
and the Riverboat and the Ancillary Site and shall indemnify and hold City
harmless from any charges, claims, costs or expenses in connection with any such
services.

 

Section 7.02. Suppliers of Utility Services. The obligations of Tenant under the
terms of this Article VII shall not be affected, limited or reduced by reason of
the fact that any of the utility and communications services or other services
referred to herein may at any time be provided by the City of Evansville, or any
agency or public trust controlled, operated or otherwise associated with the
City of Evansville, or by any other governmental agency. To the extent City
regularly supplies any such utility services or commodities (e.g., water or
sewer services) in the geographical area where the Leased Premises are situated,
City shall make such services or commodities available to Tenant. City shall
charge Tenant for such services or commodities as may be provided by City only
such fees as City charges similar users of such services or commodities under
similar conditions.

 

ARTICLE VIII.

 

CASUALTY INSURANCE

 

Section 8.01. Required Coverage. Tenant shall, during the entire Demised Term,
at Tenant’s own cost and expense, keep the buildings and any other improvements
at any time located upon the Land forming a part of the Leased Premises,
including all equipment in or appurtenant to the Leased Premises essential to
the operation and maintenance of the buildings (as distinguished from equipment
for operation of the business conducted therein) and all alterations, changes,
additions or improvements thereto, insured for the mutual benefit of City and
Tenant against loss or damage by fire (with all-risk extended coverage) and, on
demand of City, such other insurance then procurable on commercially reasonable
terms as City reasonably may deem necessary for the protection of its interest
in the Leased Premises and shall demand of Tenant, in an amount equal to the
full replacement value thereof with deductible provisions if desired of not more
than Two Hundred Fifty Thousand Dollars ($250,000).

 

Section 8.02. Approved Insurors. All such policies shall be taken in such
companies which are authorized to do business in the State of Indiana having an
A.M. Bests Rating of “A” or better with a financial size rating of “XII” or
higher or, if such company is not rated by A.M. Bests, then having a
substantially similar or better rating by another reputable rating company, as
Tenant shall select or such other companies as City shall approve, and such
insurance shall be in a form satisfactory to City.

 

12

--------------------------------------------------------------------------------


 

Section 8.03. Use of Proceeds. The proceeds of any and all policies of insurance
upon the Leased Premises at any time issued under this Article VIII shall be
used as a trust fund toward the repair, reconstruction, building or rebuilding
of such buildings or improvements and, to that end, all such policies of
insurance shall provide that loss, if any, shall be paid to a national bank
having its principal office in the City of Evansville, Indiana, designated by
Tenant as trustee of said insurance (hereinafter referred to as the “Insurance
Trustee”) which is hereby made trustee for the parties hereto and the holder of
any Qualified Mortgage (as defined in Section 13.03) of Tenant’s leasehold
interest in the Leased Premises for that purpose, and said Insurance Trustee is
hereby given an insurable interest in the Leased Premises to that extent. It is
mutually agreed that all insurance monies collected upon any policies covering
any buildings or improvements at any time located upon the Leased Premises shall
be paid over to the Insurance Trustee and shall be held by it and applied as
hereinafter provided. Further, Tenant shall deposit with the Insurance Trustee
an amount equal to the deductible portion of such loss, which deposit shall
thereafter be considered a part of the insurance proceeds. If the Demised Term
should expire prior to completion of such repair or restoration, all such
proceeds shall be paid over to City free of any claims thereto of Tenant or any
mortgagee of Tenant’s leasehold interest.

 

Section 8.04. Policies. All such policies of insurance shall be made out in the
name of City, Tenant, and any Qualified Mortgagee, as their interests may
appear, and shall provide that the loss thereunder shall be payable to the
Insurance Trustee. Duplicate copies of the policies, certified by the insurer to
be true and complete, shall be delivered to the Insurance Trustee and be held by
it as additional security for Tenant’s covenants and agreements herein
contained. Duplicate copies of each such policy, certified by the insurer to be
true and complete, shall also be delivered to City and to any Qualified
Mortgagee. Tenant further covenants and agrees to pay the reasonable charges of
the Insurance Trustee for its services hereunder. If Tenant shall at any time
fail or neglect to comply with these covenants herein contained relating to the
procuring or keeping of insurance, then City may, at its option, subject to the
provisions of this Lease, insure the buildings and improvements on the Leased
Premises and take out the insurance as herein provided. Any costs and expenses
incurred by City in connection with procuring or maintaining any such insurance
coverage shall be reimbursed to City by Tenant immediately upon demand as
additional rent with interest at the Default Rate. If at any time the policies
or any of them delivered to the Insurance Trustee shall not be in a company
approved by City and any Qualified Mortgagee, Tenant shall replace such policies
for other insurance approved by City and such Qualified Mortgagee, and in
default of so doing, City or said Qualified Mortgagee may, at the option of
either, replace any of said policies with other insurance approved by them and
Tenant agrees to pay the premiums thereon promptly when notified of such change
in insurance. Each policy of such insurance shall provide that the same may not
be cancelled or reduced in coverage without thirty (30) days’ advance written
notice to City and any Qualified Mortgagee of Tenant’s leasehold interest in the
Leased Premises.

 

Section 8.05. Collection of Proceeds. The Insurance Trustee shall not be
responsible for the collection or non-collection of any insurance money in any
event but only for such insurance money and any additional funds as shall come
into its hands. City, Tenant, any

 

13

--------------------------------------------------------------------------------


 

Qualified Mortgagee of Tenant’s leasehold interest in the Leased Premises and
any other person having an interest under any such insurance policy shall
cooperate with and aid the Insurance Trustee in collecting any and all insurance
money and will execute and deliver as requested by the Insurance Trustee any and
all proofs, receipts, releases and other documents and writings whatsoever which
may be necessary or proper for such purpose. In the event that any person having
an interest under any such insurance policy shall fail or neglect so to
cooperate or to execute, acknowledge and deliver any such instrument, the
Insurance Trustee may, as the agent or attorney-in-fact of any such person,
execute and deliver any proofs of loss or any other instruments as may seem
desirable to the Insurance Trustee for the collection of such insurance monies,
and all such persons having obtained an interest in any such insurance policy
shall be deemed to have irrevocably nominated, constituted and appointed the
Insurance Trustee its proper and legal attorney-in-fact for such purpose.

 

Section 8.06. Renewal Policies. Not less than ten (10) days prior to the
expiration of any policy or policies of insurance as required hereunder, Tenant
shall provide renewal or replacement of such coverage. Not less than ten (10)
days prior to the expiration of any such policy or policies, Tenant shall
provide the Insurance Trustee and the City a binder indicating commitments to
renew or replace such policy or policies and as soon as possible thereafter will
deliver to the Insurance Trustee duplicate copies of the policies, certified by
the insurer to be true and complete, with proof of the payment of the premiums
thereon. At the same time, a duplicate copy of each such policy, so certified,
shall be delivered to City and to any Qualified Mortgagee.

 

Section 8.07. Special Provisions. All such policies of insurance shall provide
that the proceeds thereof shall be payable: (a) without regard to any fault or
negligence of City, Tenant, or any sublessee, licensee, concessionaire or other
occupant of the Leased Premises (“Released Parties”) which may have caused or
contributed to such loss, and (b) without any rights of the insurance company of
subrogation against any such party, and Tenant hereby releases each of the
Released Parties from any such liability that is or could have been covered by
the insurance required to be carried by Tenant. Further, such insurance policies
shall waive all rights of the insurance carrier to become subrogated to the
rights of the holder of any mortgage upon the Leased Premises or any interest
therein to whom or for whose benefit any proceeds of any such insurance may be
paid.

 

Section 8.08. Compliance with Insurance Requirements. Tenant shall not violate
or permit to be violated any of the conditions or provisions of any of said
insurance policies, and Tenant shall so perform and satisfy the requirements of
the companies writing such policies that at all times companies of good standing
and approved by City shall be willing to write and continue such insurance.

 

Section 8.09. Mortgage Terms. Any mortgage placed upon the Leased Premises or
Tenant’s interest therein shall contain provisions appropriate to recognize and
facilitate the provisions of this Article VIII as to the payment, application
and use of insurance proceeds.

 

14

--------------------------------------------------------------------------------


 

Section 8.10. Change of Insurance Trustee. Should the national bank designated
as the Insurance Trustee decline to accept such Trust, or having accepted such
trust, resign as such Insurance Trustee, Tenant and any Qualified Mortgagee
shall agree upon and designate another national bank having its principal office
in Evansville, Indiana as such Insurance Trustee, and lacking any such agreement
and designation of an Insurance Trustee, the proceeds of any such insurance
shall be paid to the City which shall hold such proceeds in trust for the uses
and purposes as herein stated, and shall disburse the same in accordance with
the requirements as set forth in Article X of this Lease.

 

Section 8.11. Rights Upon Termination. Upon the expiration of this Lease, the
unearned premiums upon any insurance policies or certificates thereof lodged
with City by Tenant shall be payable to Tenant only if Tenant shall not then be
in default in keeping, observing or performing any of the terms of this Lease.

 

Section 8.12. Blanket Insurance Policies. Any insurance required to be provided
by Tenant pursuant to this Lease may be provided by blanket property insurance
or umbrella liability insurance covering the Leased Premises and other locations
or operations of Tenant or affiliates of Tenant, provided that such blanket or
umbrella insurance complies with all other requirements of this Lease and any
Qualified Mortgagee with respect to the insurance involved and will not be
limited in amount or otherwise impaired as a result of the payment of losses
with respect to any other property. In such event, the required amounts of
coverage set forth herein shall be net of claims filed, if any, or may be
provided for by a minimum coverage endorsement or rider to such policy with
respect to Tenant’s property and/or operations on the Leased Premises, and any
such policy shall not contain any clause permitting the insured to become a
co-insurer of any loss with the insurer by reason of failure to insure in a
sufficient amount with respect to Tenant’s property or operations on the Leased
Premises.

 

ARTICLE IX.

 

INDEMNITY AND LIABILITY INSURANCE

 

Section 9.01. General Indemnity. Tenant shall hold City harmless against any and
all liability, loss, damage or expense, claims, suits or causes of action
arising out of any event occurring during the Demised Term and any orders,
decrees or judgments which may be entered therein, brought for damages or
alleged damages resulting from any injury to person, damage to property, or from
loss of life sustained in or about the Leased Premises and the buildings and
improvements forming a part thereof, or in or upon die Ohio River or any of its
tributaries or its or their shorelines (the “River”) in front of or appurtenant
thereto, or in, on or about the Riverboat, by any person or persons whatever
except in the case of any such cause of action arising out of the sole
negligence of the City. It is the intention and agreement that City shall not be
liable for any personal injuries or damage to Tenant or its Guarantor, or the
trustees, partners, beneficiaries, shareholders, officers, agents or employees
of Tenant or Guarantor, or any occupant of any part of the Leased Premises, or
for any injury or damage to any goods, wares, merchandise, fixtures, equipment
or property of Tenant or of any occupant of any part

 

15

--------------------------------------------------------------------------------


 

of said Leased Premises irrespective of how the same may be caused, whether from
action of the elements or acts of negligence of the owners or occupants of any
adjacent properties except in the case of any such cause of action arising out
of the sole negligence of the City. Tenant shall and will indemnify and save
harmless City of and from any and all liability, loss, damage or expense
(including legal expenses and court costs), causes of action, suits, claims and
judgments, (provided such action, suit or claim is not fully covered by
insurance), arising from injury to persons or damage to property of any and
every nature and for any matter or thing alleged to arise out of Tenant’s
activity or lack thereof occurring in, on or about the Leased Premises or any
part thereof or any building thereon, the River adjacent thereto or the
Riverboat without regard to the nature or cause of such injury or damage except
for any such cause of action, suit, claim or judgment arising out of the sole
negligence of the City or its agents or employees. The obligations of this
indemnity shall survive the expiration or termination of this Lease and shall
continue in effect with respect to any event occurring during the Demised Term
or any period of continued occupancy by Tenant thereafter.

 

Section 9.02. Liability Insurance. Tenant covenants to provide City with general
public and liquor liability insurance policies in forms and companies approved
by City in respect to the Leased Premises and the Riverboat and the Ancillary
Site with limits of liability of not less than Twenty-Five Million Dollars
($25,000,000) for any persons injured or damage to property in any one
occurrence, and to pay the premiums thereon. All such insurance shall name both
City (including each constituent unit or agency thereof) and Tenant as parties
insured thereunder. All such insurance shall provide that City will be given
thirty (30) days’ advance written notice of any cancellation or reduction in
coverage of insurance under such policy. A duplicate of such policy certified by
the insurance company to be a true and complete copy thereof shall be delivered
to and retained by City. Prior to the expiration of any policy of such
insurance, Tenant shall pay the premium for renewal or replacement insurance.
Not less than ten (10) days prior to the expiration of any policy of such
insurance, Tenant shall provide to City a binder for renewal or replacement
insurance and will deliver to City evidence of payment of the premiums prior to
expiration. As soon as possible thereafter, Tenant will deliver the duplicate
copy of such policy certified by the insurance company to City. Copies of all
endorsements to any such policy issued after the date of such policy shall be
delivered to City. If Tenant shall at any time fail or neglect to comply with
its covenants herein contained relating to the procuring or keeping of any such
insurance, then City may, at its option, procure such insurance and all costs or
expenses incurred by City in procuring such insurance with interest thereon at
the Default Rate shall be reimbursed to City by Tenant and shall be deemed to be
additional rent.

 

Section 9.03. No Separate Insurance. Tenant shall not take out separate
insurance concurrent in form or contributing in the event of loss with that
required by this Lease to be furnished by, or which may reasonably be required
to be furnished by, Tenant, unless City is included therein as an additional or
a named insured, as appropriate to the type of policy, with any loss payable
thereunder to be paid as in this Lease otherwise provided. Tenant shall
immediately notify City of the taking out of any separate insurance and shall
cause a duplicate copy of such insurance policy, certified by the issuing
insurance company to be a true and

 

16

--------------------------------------------------------------------------------


 

complete copy thereof, to be delivered to City and, in the case of casualty
insurance, to the Insurance Trustee.

 

Section 9.04. Other Hazards. Notwithstanding anything herein contained, Tenant
shall provide City, at Tenant’s cost and expense, with such insurance and in
such amounts as may from time to time be reasonably required by City as
insurance against insurable hazards which from time to time are commonly insured
against in the case of premises similarly situated.

 

Section 9.05. Adjustments in Amounts of Liability Insurance. If by reason of
changed economic conditions or by reason of experience, City should determine
the insurance amounts referred to in Section 9.02 hereof to be inadequate,
Tenant shall increase the amounts of such insurance carried to the extent that
City may reasonably require.

 

ARTICLE X.

 

REPAIR OF CASUALTY DAMAGE

 

Section 10.01. Tenant’s Responsibility. If any building or improvement at any
time standing or erected upon the Leased Premises shall be destroyed or damaged
during the Demised Term, in whole or in part, by fire or as a result directly or
indirectly of war, or by act of God, or occurring by reason of any causes
whatsoever, Tenant shall give prompt notice thereof to City, and Tenant, at
Tenant’s own cost and expense, shall promptly repair, replace and rebuild the
same, at least to the extent of the value, and as nearly as practicable to the
character of the building or improvements, existing immediately prior to such
occurrence. The provisions of Section 21.04 hereof shall be applicable to these
obligations.

 

Section 10.02. Conditions of Restoration. Prior to commencement of the repair,
replacement and rebuilding of the building or improvements damaged, Tenant shall
submit to City plans and specifications for such restoration together with an
estimate of the cost of such work prepared by a competent architect who will be
in charge of such work in accordance with the terms of the Project Agreement and
this Lease relating to construction and alteration. Before commencing any such
work, said plans and specifications shall be filed with all state, municipal or
other governmental departments or authorities having jurisdiction thereof, and
all necessary permits for such work shall be obtained. Before commencing any
such work, Tenant shall, at Tenant’s own cost and expense, deliver to City a
general accident and public liability policy as more particularly described in
Article IX hereof, but said policy shall recite and refer to such work. Tenant
shall pay the increased premiums, if any, charged by the insurance companies
carrying the insurance on said buildings to cover the additional risk during the
course of such work.

 

Section 10.03. Disbursement of Insurance Proceeds. The Insurance Trustee shall
permit the net proceeds of any insurance to be applied in the payment of the
cost of such repairing or rebuilding as the same progresses, payments to be made
against properly certified vouchers of a competent architect or qualified
project engineer in charge of the work who has

 

17

--------------------------------------------------------------------------------


 

been approved by City (such approval shall not be unreasonably withheld), the
Insurance Trustee to contribute out of such insurance proceeds to each payment
to be made an amount in such proportion to such payment as the whole amount
received by the Insurance Trustee shall bear to the total estimated cost of
repairing or rebuilding; provided, however, that the Insurance Trustee shall
withhold from each amount so to be paid by it ten per centum (10%) thereof until
the work of repairing or rebuilding shall have been completed and proof
furnished that no lien or liability has attached or will attach to the Leased
Premises or to City in connection with such repairing or rebuilding. If the
total estimated cost of the repairs or rebuilding shall exceed the amount of net
proceeds of such insurance received by the Insurance Trustee, City shall be
entitled to require that before such repairing or rebuilding be commenced it be
secured by a surety bond or cash deposit at least equal to the amount of the
excess of such estimated cost over the net insurance proceeds, or by other means
approved by City, as security for the due completion within a reasonable time of
such repairs and rebuilding and the payment of all costs and expenses incurred
in connection therewith. In any event, the total cost of all such rebuilding,
repair or restoration shall be borne by Tenant without any contribution thereto
by City. If the insurance proceeds should exceed the cost of such repairs or
rebuilding, the balance remaining after payment of the cost of such repairs or
rebuilding shall be paid over and belong to Tenant. The Insurance Trustee may
deduct from any insurance proceeds paid to it the amount of its charges for
acting as such trustee and any reasonable expenses incurred by it in connection
with such trust

 

Section 10.04. Extension. In the event the total estimated cost of the repairs
or rebuilding shall exceed the amount of net proceeds of such insurance received
by the Insurance Trustee, and/or Tenant is required to contribute to the cost of
repairs and rebuilding, in an amount of more than the aggregate of any
applicable deductible portion of the loss plus One Hundred Thousand Dollars
($100,000), and if this occurs at any time during either the second or third
Extended Term of this Lease, then Tenant shall be entitled to, at its election,
automatically extend the term of this Lease so that the Demised Term (including
all extension options as if exercised) following the date of substantial
completion of such repair and restoration shall be ten (10) years. The failure
of Tenant to give notice of its election not to so extend the term of this Lease
shall cause such option to be automatically exercised and this Lease shall
continue in full force and effect for such ten (10) years from the date of
substantial completion of the repair and restoration, for the Rentals, and upon
all of the terms and provisions, applicable during the final Extended Term
described in Section 2.03 of-this Lease.

 

Section 10.05. Prompt Performance of Work. All such work of repair or
restoration shall be commenced within twenty (20) days after settlement shall
have been made with the insurance companies, the insurance money shall have been
turned over to the Insurance Trustee and the necessary permits as herein
provided for shall have been obtained. All such work shall be completed within a
reasonable time, due regard being had to the conditions prevailing. All such
work shall be completed free and clear of all liens and encumbrances upon the
title of City in and to the Leased Premises. If the work of repairing, replacing
or rebuilding said damaged or destroyed improvements shall not have been
commenced within the twenty (20) day period provided for herein, or if after
commencement shall not be pursued with due diligence, such fact

 

18

--------------------------------------------------------------------------------


 

or facts shall be deemed an “Event of Default” as hereinafter defined. The
“force majeure” provision of Section 21.04 shall apply to the foregoing time
periods and requirements. In case any mortgage upon Tenant’s leasehold interest
shall be in force at the time of any damage to or destruction of any
improvements on the Leased Premises, then the holder of such mortgage is hereby
authorized to repair the damaged improvements under the same terms and
conditions as are applicable in the case of repair, restoration or replacement
by Tenant. The mortgagee so repairing, restoring or replacing the damaged
improvements shall, subject to compliance with all the conditions contained in
this Article X, be subrogated to the rights of Tenant to the insurance proceeds
payable as a result of the damage or destruction, and shall be entitled to have
(and City and Tenant hereby authorize the Insurance Trustee to so pay) all said
insurance proceeds paid out by the Insurance Trustee in the same manner in every
respect as if the holder of the mortgage were Tenant under this Lease.

 

Section 10.06. Minor Damage. In the event of any minor damage to any buildings
or improvements located on and forming a part of the Leased Premises, which
damage is hereby defined as being any damage which can be wholly repaired for a
cost not in excess of Two Hundred Fifty Thousand Dollars ($250,000), Tenant
shall promptly repair such damage and restore the building or improvements
thereby damaged to the condition existing immediately prior to such occurrence,
and Tenant shall not be required to submit plans and specifications to City for
approval under the terms of this Lease (but may be required to provide such
plans to comply with applicable building codes and similar regulations), nor
shall Tenant be required to furnish any cost estimates with respect to such work
other than such as is necessary to establish that the cost of such repair and
restoration is less than Two Hundred Fifty Thousand Dollars ($250,000).

 

Section 10.07. No Termination of Lease. This Lease shall not terminate or be
affected in any manner by reason of the destruction or damage in whole or in
part of any building or improvement located or erected upon the Leased Premises,
or by reason of the untenantability of such building or improvement, in whole or
in part, and the Rental reserved in this Lease as well as all other charges
payable hereunder shall be paid by Tenant in accordance with the terms,
covenants and conditions of this Lease, without abatement, diminution or
reduction.

 

ARTICLE XI.

 

GENERAL MAINTENANCE AND REPAIRS

 

Section 11.01. Tenant’s Responsibility. During the Demised Term, Tenant will, at
its cost and expense, maintain and keep the Leased Premises and all buildings
and improvements erected or placed thereon in good condition, repair and order,
both inside and outside, structural and non-structural, including the sidewalks
and curbs thereon or adjoining or in front of the Leased Premises and all
connections with the street, steam, water, electric, gas mains and sewers and
the elevators, heating and air conditioning apparatus, blowers and machinery and
such other fixtures used in connection with the operation of the buildings
located upon and forming a part of the Leased Premises, including any and all
replacements thereto made by

 

19

--------------------------------------------------------------------------------


 

Tenant. This responsibility shall not extend to anything outside the Leased
Premises except to the extent provided in the Project Agreement. Tenant shall
indemnify and save City harmless from and against any and all costs, expenses,
claims, losses, damages, fines or penalties, including reasonable legal fees,
because of or due to Tenant’s failure to comply with the foregoing, and Tenant
shall not call upon City for any disbursement or outlay of money whatsoever for
any such repair and maintenance, and Tenant hereby expressly releases and
discharges City of and from any liability or responsibility whatsoever in
connection therewith. Tenant shall in no event permit the Leased Premises or any
part thereof to become blighted during the Demised Term. The indemnity herein
contained shall survive the expiration or termination of this Lease.

 

ARTICLE XII.

 

ALTERATIONS

 

Section 12.01. Rights of Tenant. Tenant shall have the right to make changes or
alterations to the buildings initially constructed upon and forming a part of
the Leased Premises, provided, however, that any such changes or alterations
shall be made in all cases subject to the conditions therefore hereinafter set
forth in this Article, which conditions Tenant agrees to observe and perform.

 

Section 12.02. Character of Change. No change or alteration shall at any time be
made which shall impair the structural soundness or materially diminish the
value of the building then located upon and forming a part of the Leased
Premises. No change or alteration shall at any time be made which shall change
the basic character or use of the buildings or improvements located upon the
Leased Premises in a manner that would materially impair City’s anticipated
income from Percentage Rent as provided in Section 4.01 of this Lease.

 

Section 12.03. Extent of Change or Alteration. No change or alteration shall be
made involving an expenditure in excess of One Hundred Thousand Dollars
($100,000) without the prior written consent of City, and in the event of any
change or alteration involving an expenditure in excess of One Hundred Thousand
Dollars ($100,000), adequate provision for the payment of all costs of such
change or alterations shall be made in a manner approved by City prior to
commencement of work on such change or alteration. Such consent and approval
shall in no event be unreasonably withheld.

 

Section 12.04. Compliance With Laws, Etc. No changes or alterations shall be
undertaken until Tenant shall have procured and paid for all required state,
municipal and other governmental permits and authorizations of the various state
and municipal departments and governmental subdivisions having jurisdiction of
such work. All work done in connection with any change or alteration shall be
done in a good and workmanlike manner and substantially in compliance with the
building and zoning laws, and with all other laws, ordinances, orders, rules,
regulations and requirements of all federal, state and other governmental
authorities and the appropriate departments, commissions, boards and officers
thereof, and substantially in

 

20

--------------------------------------------------------------------------------


 

compliance with the orders, rules and regulations of the Indiana Inspection and
Rating Bureau or any other body now or hereafter constituted exercising similar
functions.

 

Section 12.05. Insurance Coverages. At all times when any change or alteration
is in progress, there shall be maintained, at Tenant’s expense, insurance as
required by law to be provided by either City or Tenant covering all persons
employed in connection with the change or alteration, general liability
insurance for the mutual benefit of City and Tenant expressly covering the
additional hazards due to the change or alteration, and insurance as required in
Articles VIII and IX hereof expressly covering any additional hazard or risk
incurred due to the change or alteration.

 

Section 12.06. Ownership of Improvements. The improvements, equipment,.
fixtures, and related materials constructed or placed upon the Land by Tenant
shall be owned by Tenant during the Preliminary Term, Original Term, and any
Extended Term. All such improvements constructed by Tenant upon the Leased
Premises shall, upon termination or expiration of this Lease (other than due to
City’s default pursuant to Section 1.04 hereof) shall become the property of
City, without any further filing, recording or other action by the parties with
respect thereto. Tenant shall execute a quitclaim deed in recordable form upon
request of City, evidencing such automatic vesting of title in the improvements.
Tenant shall at no time cause or permit the fee title to the improvements to be
separated from its interest in the leasehold estate created by this Lease (and
for this purpose such improvements shall be deemed a part of the leasehold
estate) and no provision of this Lease shall be construed as permitting same.
The provisions of this Lease permitting Tenant to mortgage its leasehold
interest in the Leased Premises shall include the right to mortgage Tenant’s
interest in the improvements constructed by Tenant upon the Leased Premises.

 

ARTICLE XIII.

 

ASSIGNMENT AND SUBLETTING

 

Section 13.01. Right to Assign and Sublet. Except as otherwise provided in
Section 13.03 and 13.15, Tenant may not assign, mortgage or otherwise encumber
this Lease and may not sublet the Leased Premises in whole for a part of the
Demised Term or in part for the whole or part of the Demised Term without the
prior written consent of City thereto, which consent shall be at the sole
discretion of the City. Any such assignee, mortgagee, sublessee or any other
party to whom Tenant shall have assigned any right or interest under this Lease
or in and to the Leased Premises with the prior written consent of City shall
take such right or interest subject to all of the terms and conditions of this
Lease and subject to all rights of City hereunder. No rights to possession of
the Leased Premises granted by Tenant with the prior written consent of the City
under the terms of this Article of this Lease shall grant any right to
possession or occupancy of any part of the Leased Premises beyond the end of the
Demised Term.

 

21

--------------------------------------------------------------------------------


 

Section 13.02. Notification to City. In the event of the mortgage of Tenant’s
leasehold interest hereunder, Tenant shall notify City of such fact and shall
provide City with the name and address of such mortgagee.

 

Section 13.03. Mortgages of Tenant’s Interest. Tenant shall have the right from
time to time to mortgage its interest under this Lease by mortgage to any
pension or welfare fund or foundation, or savings bank, bank, trust company or
insurance company, or any other monetary or lending institution, authorized to
make and/or hold leasehold mortgage loans in the State of Indiana (a “Qualified
Mortgagee”), such mortgage being referred to herein as a “Qualified Mortgage”.
No more than one Qualified Mortgage shall be in effect at any time. For the
benefit of any Qualified Mortgagee who shall have become entitled to notice as
hereinafter provided in this Article, City agrees, subject, nevertheless, to all
the terms of this Lease, not to accept a voluntary surrender of this Lease at
any time while such Qualified Mortgage shall remain a lien on said leasehold. No
sale of the Leased Premises or any portion thereof to Tenant shall terminate
this Lease by merger or otherwise so long as any leasehold mortgage held by a
Qualified Mortgagee exists with respect to the portion of the Leased Premises so
sold.

 

Section 13.04. Notices to Leasehold Mortgagees. No notice of Tenant’s default
shall be deemed to have been given by City to Tenant unless and until a copy
thereof shall have been so given to any Qualified Mortgagee of the character
described in Section 13.03 who shall have notified City of its name, address and
its interest in the Leased Premises prior to City’s issuance of such notice.
Tenant irrevocably directs that City accept, and City agrees to accept,
performance and compliance by any such Qualified Mortgagee of and with any of
the terms of this Lease with the same force and effect as though kept, observed
or performed by Tenant; but City shall not be obligated to accept such
performance and compliance if, at any time, City shall not be furnished with
evidence satisfactory to city of the interest in this Lease claimed by the party
tendering such performance and compliance. Nothing contained herein shall be
construed as imposing any obligation upon any such Qualified Mortgagee to so
perform or comply on behalf of Tenant.

 

Section 13.05. Qualified Mortgagees’ Right to Cure. So long as a Qualified
Mortgage shall remain unsatisfied, upon the default by Tenant in the performance
of .any obligation of Tenant under this Lease not involving the payment of
Rentals, Impositions, insurance premiums, or other amounts required to be paid
by Tenant under this Lease (“Nonmonetary Default”), City will not: (a) terminate
this Lease or Tenant’s right of possession of the Leased Premises; (b)exercise
any right of reentry provided in the Lease or otherwise by law; (c) take
possession of and /or relet the Leased Premises or any portion thereof; or (d)
enforce any other right or remedy which may affect the rights of the Qualified
Mortgagee, so long as the Qualified Mortgagee has promptly commence and is
diligently prosecuting the cure of such Nonmonetary Default including, without
limitation, by commencing judicial foreclosure or other proceedings to obtain
possession of the Leased Premises if possession thereof is essential to cure
such default to enable the Qualified Mortgagee to cure such default, and the
Qualified Mortgagee upon obtaining possession diligently completes the cure
thereof. The following events of default shall not, as between City and the
transferee at foreclosure sale or assignment in lieu of foreclosure,

 

22

--------------------------------------------------------------------------------


 

and such transferee’s successors and assigns, constitute Events of Default by
Tenant which must be cured before the transferee may succeed to the Tenant’s
interest in this Lease or before a new lease may be entered as provided’ in
Section 13.06 of this Lease, but shall be deemed automatically cured upon
conveyance of such leasehold estate to such transferee or upon entering into a
new lease as provided in Section 13.06 of this Lease:

 

(a) The insolvency of Tenant or the commencement by or against Tenant of any
proceedings under any chapter of the Federal Bankruptcy Code;

 

(b) The attachment, execution or other judicial or statutory levy or seizure of
the Leased Premises or any portion thereof or any of the Tenant’s rights or
interests in this Lease, including the leasehold estate created hereby, or any
improvements now or hereafter constructed upon, or affixed to, the Leased
Premises;

 

(c) The appointment of a receiver to take possession of all or any portion of
the Tenant’s estate; and

 

(d) Any composition of creditors of Tenant or any assignment by Tenant of all or
any portion of Tenant’s assets for the benefit of creditors.

 

Section 13.06. Mortgagees’ Rights to New Lease. In case of the termination of
this Lease by reason of the happening of any Event of Default, City shall give
written notice thereof to any Qualified Mortgagee of the Tenant’s leasehold
interest who shall have notified City of its name, address and interest in the
Leased Premises prior to City’s issuance of such notice. If, within thirty (30)
days after the mailing of such notice, such Qualified Mortgagee shall pay, or
arrange to the satisfaction of City for the payment of, a sum of money equal to
any and all Rental and other sums due and payable by Tenant hereunder as of the
date of such termination, in addition to any and all expenses, costs and fees,
including reasonable legal fees, incurred by City in terminating this Lease and
in acquiring possession of the Leased Premises, together with a sum of money
equal to the amount which, but for such termination, would have become due and
payable under this Lease from such termination date up to and including a period
of sixty (60) days beyond the date of the mailing of such notice together with
interest on all of the foregoing at the Default Rate. City shall, upon the
written request of such Qualified Mortgagee, made any time within the first
thirty (30) days of such sixty (60) day period, mutually execute and deliver
within the last thirty (30) days of such sixty (60) day period a new lease of
the Leased Premises (the “New Lease”) to such Qualified Mortgagee, or to the
nominee of such Qualified Mortgagee, for the remainder of the term of this
Lease, with any fee mortgage and any other encumbrance created at any time by
City, its successors and assigns being made subject to the right of the lessee
under the New Lease (such new tenant, however, shall make no objection to City’s
title with respect to judgments and tax liens, if a title company reasonably
satisfactory to such new tenant will furnish leasehold insurance to such new
tenant, at such tenant’s expense, that none of such judgments will be collected
out of the Leased Premises and that the leasehold estate under the New Lease
shall not be subject to foreclosure by the holder of any such prior fee mortgage
or other encumbrances), provided that such Qualified Mortgagee

 

23

--------------------------------------------------------------------------------


 

shall have paid to City a sum of money equal to any and all Rental and other
sums which, but for such termination, would have become due and payable under
this Lease up to and including the date of the commencement of the term of the
New Lease, together with all expenses, including City’s legal fees, incident to
the preparation, printing, execution, delivery and recording of such New Lease
together with interest thereon at the Default Rate. City shall utilize its best
commercially reasonable efforts to obtain a nondisturbance agreement from any
fee mortgagee with respect to the rights of the tenant under the New Lease so
long as there is no uncured Event of Default under the New Lease. The New Lease
shall contain the same clauses subject to which this demise is made, modified or
enlarged to reflect any changes in any laws of ordinances, or any changes in the
physical or title conditions thereof as the same may exist at the time of
delivery of the New Lease, and shall be at the Rental and other charges and upon
the terms and conditions herein contained, including such additional terms,
covenants, agreements, provisions, conditions and limitations as City shall deem
reasonably necessary to secure the timely discharge of all liabilities and the
timely performance of all obligations of the next preceding tenant, which shall
have accrued or originated prior to the execution and delivery of the New lease,
and shall include the covenants in respect of remaining options to extend the
term of this Lease. Notwithstanding the foregoing, City shall be obligated to
accept such substitute performance by, and enter into a New Lease with, such
leasehold mortgagee or its nominee only if such leasehold mortgagee or its
nominee (a) holds, or within 120 days will hold, title to and lawful possession
of the Riverboat and (b) holds, or within 120 days will hold, an Owner’s License
to conduct gambling operations issued by the Indiana Gaming Commission.

 

Section 13.07. Qualified Mortgagee — Release. Tenant hereby waives and releases
City from any claim, and shall hold it harmless from and against any loss, cost
or expense (including attorneys’ fees), relating to acceptance by City of
payment or performance of Tenant’s obligations from a Qualified Mortgagee, or
the entering into a new lease between the City and a Qualified Mortgagee as
provided in this Lease.

 

Section 13.08. Possession. Nothing herein contained shall be deemed to impose
any obligation on the part of City to deliver physical possession of the Leased
Premises to any leasehold mortgagee, or to its nominee.

 

Section 13.09. Insurance Proceeds. If a leasehold mortgagee, or its nominee,
shall acquire a New Lease pursuant to this Article and if, upon such termination
of this Lease, the Insurance Trustee shall be holding, or shall be entitled to
receive, any amount pursuant to the provisions of this Lease, and Tenant, but
for such termination, would have been entitled to receive all or any part
thereof or to have all or any part thereof applied to any restoration or
alteration, then, City agrees that the Insurance Trustee shall receive and
continue to hold such amounts and apply the same or pay out the same to the new
tenant, in the same manner and to the same extent as it would have been obliged
to pay or apply the same to or for the benefit of Tenant if this Lease had not
terminated. Otherwise all such insurance proceeds shall be deemed to be the
property of City on such termination of this Lease and shall be paid over to
City without delay.

 

24

--------------------------------------------------------------------------------


 

Section 13.10. Survival of Provisions. The provisions of this Article shall
survive any termination of this Lease.

 

Section 13.11. Rights on Termination. Upon the termination of the Demised Term,
whether by expiration of time or otherwise, all rights of any assignees,
sublessees, licensees, concessionaires, other occupants of the Leased Premises,
and of any mortgagee of Tenant’s interest in the Leased Premises, shall
thereupon cease and terminate except in the case of the execution of a New Lease
to take effect as of the termination of this Lease pursuant to the provisions
contained in this Article XIII.

 

Section 13.12. Limitation of Mortgagee Liability. Notwithstanding anything to
the contrary provided in this Lease, no Qualified Mortgagee, whether or not in
possession or as successor to Tenant’s leasehold estate, nor any officer,
director, partner, agent, trustee, beneficiary or employee of any Qualified
Mortgagee, shall have any personal liability with respect to any of the terms,
covenants and conditions of this Lease, and City shall look solely to the assets
of Tenant, including the interest and title of Tenant (or such successor in
interest) in and to the leasehold estate of Tenant and the improvements thereon,
for the satisfaction of each and every remedy of City in the event a Qualified
Mortgagee forecloses upon, accepts a conveyance in lieu of foreclosure upon, or
otherwise succeeds to, the interest of Tenant in this Lease and the Leased
Premises.

 

Section 13.13. No Assumption, Surrender or Modification. The acceptance of
execution and delivery of a leasehold mortgage by a Qualified Mortgagee shall
not be deemed to constitute an absolute assignment or transfer of this Lease,
nor shall the holder of any leasehold mortgage, as such, be deemed (prior to a
foreclosure judgment or assignment of this lease in lieu thereof and the taking
of possession) an assignee or transferee of this Lease, so as to require such
holder to assume the performance of any of the terms, covenants or conditions on
the part of Tenant be performed hereunder. So long as any indebtedness or any
other obligations secured by a leasehold mortgage shall remain unsatisfied, City
shall not without prior written consent of the Qualified Mortgagee accept any
surrender of this Lease or the Leased Premises or consent to any amendment,
modification or mutual termination of this Lease.

 

Section 13.14. Further Assurances. The parties acknowledge that this Lease is
intended to be a mortgageable lease and that Tenant intends to grant a mortgage
to a Qualified Mortgagee upon its interest in this Lease, the Leased Premises
and the improvements thereon. City shall give fair and reasonable consideration
to including in this Lease, by suitable amendment from time-to-time, any
provision which any proposed Qualified Mortgagee reasonably requests for the
purpose of implementing the mortgagee-protection provisions contained in this
Article XIII and providing such Qualified Mortgagee reasonable protection of its
mortgage lien in the event of a default by Tenant.

 

Section 13.15. Permitted Subleasing, Licensing and Concessions. Notwithstanding
the provisions of Section 13.01 of this Lease, Tenant may enter into subleases,
licenses and concessions for retail sales, dining or food sales, and other
commercial uses incident to the

 

25

--------------------------------------------------------------------------------


 

primary purpose and use of the Leased Premises, having terms which do not equal
or exceed three years, not exceeding 20,000 square feet, without the prior
consent of City.

 

ARTICLE XIV.

 

EMINENT DOMAIN

 

Section 14.01. Total Taking. If during the Demised Term the whole or materially
all of the Leased Premises shall be permanently taken by exercise by the right
to condemnation or eminent domain, this Lease shall terminate and expire on the
date of such taking and the Rental and all Impositions and other charges as
provided herein shall be apportioned and paid to the date of such taking. For
the purposes of this Article XIV, materially all of the Leased Premises shall
have been deemed to have been taken only if that portion of the Leased Premises
not so taken shall be insufficient for any economically feasible usage thereof
by Tenant following restoration and rebuilding thereof, taking into account the
cost of such restoration and rebuilding, the funds available to Tenant for such
purpose, the remaining term of this Lease and the continuing obligations of
Tenant under this Lease. The City shall not initiate any taking of the Leased
Premises under an exercise of the power of eminent domain without offering to
Tenant a qualified replacement property.

 

Section 14.02. Award for Total Taking. In the event of a taking in condemnation
of title to the whole or materially all of the Leased Premises, all awards and
other payments made as a result of such taking shall be paid to City, but
applied as follows in the order and manner specified to the extent that monies
available from such taking may permit:

 

(a) City shall receive an amount equal to the value of the land taken and any
damages to the residue of the land considered as vacant and unimproved.

 

(b) The holder of any Qualified Mortgage upon Tenant’s leasehold interest in the
Leased Premises shall receive the unpaid principal amount of such mortgage and
all interest accrued and unpaid thereon.

 

(c) City shall receive one twenty-fifth (l/25th) of the balance of such award
for each complete year of the Demised Term that shall have elapsed as of the
date of such taking.

 

(d) Any remaining balance shall be paid to Tenant.

 

Nothing herein contained shall impair the right of Tenant or any of its
sublessees, licensees, concessionaires or others to the full award, compensation
or damages payable by reason of the taking of their personal property in any
such condemnation proceeding or to any additional award for their moving
expenses. The termination of this Lease by reason of the exercise of the power
of eminent domain shall not prevent Tenant from prosecuting and receiving

 

26

--------------------------------------------------------------------------------


 

compensation for the interest it had in the Leased Premises immediately prior to
the event of such taking as provided above.

 

Section 14.03. Partial Taking. If at any time during the Demised Term title to
less than the whole or materially all of the Leased Premises shall be
permanently taken in condemnation, this Lease shall continue in full force and
effect and all of the award paid for such taking shall be paid to City, but said
award shall be applied as follows in the order and manner specified to the
extent that the monies available from the taking may permit:

 

(a) City shall receive the value of the land taken considered as vacant and
unimproved, but such amount shall be held subject to the rights thereto of
Tenant under Section 14.04.

 

(b) There shall be paid over to Tenant the cost of restoration of the remaining
portion of the Leased Premises not so taken in substantially the same manner as
provided in Article XI hereof dealing with the disbursement of insurance
proceeds.

 

(c) Any balance remaining in said fund after the payment of the amounts due City
and the payment of such costs of restoration shall be paid to Tenant after the
restoration has been completed.

 

Section 14.04. Restoration after Condemnation. In the event of the permanent
taking of less then the whole or materially all of the Leased Premises, Tenant
shall restore the remainder of the Leased Premises so that the same can
reasonably function as an economic and architecturally whole unit. In the event
that the cost of such restoration should exceed the portion of the total amount
paid by the condemning authority for such partial taking remaining after
segregation of the value payable to City under Section 14.03 (a) above, Tenant
shall pay the deficiency.

 

Section 14.05. Extension. In the event the proceeds of the award of condemnation
are insufficient to pay the cost of restoration of the Leased Premises, and/or
Tenant is required to contribute to such cost in an additional amount of more
than Two Hundred Fifty Thousand Dollars ($250,000), and if this occurs at any
time during the second Extended Term or third Extended Term of this Lease, then
Tenant shall be entitled to, at its election, automatically extend the term of
this Lease so that the-term (including all extension options as if exercised)
following the date of substantial completion of such restoration shall be ten
(10) years. The failure of Tenant to give notice of its election not to so
extend the term of this Lease shall cause such option to be automatically
exercised and this Lease shall continue in full force and effect for such ten
(10) years from the date of substantial completion of the repair and
restoration, for the Rentals, and upon all of the terms and provisions,
applicable during the final Extended Term describe in Section 2.03 of this
Lease.

 

27

--------------------------------------------------------------------------------


 

Section 14.06. Effect of Partial Taking. If less than the whole or materially
all of the Leased Premises shall be taken under an exercise of the power of
eminent domain, this Lease shall continue in full force and effect as to the
residue of the Leased Premises and all Rental reserved in this Lease, as well as
all other charges payable hereunder, shall be paid by Tenant in accordance with
the terms, covenants and conditions of tins Lease, without abatement, diminution
or reduction.

 

ARTICLE XV.

 

COMPLIANCE WITH LAW

 

Section 15.01. Tenant’s Responsibility. During the Demised Term Tenant shall, at
its own cost and expense, promptly observe and comply with all present and
future laws, ordinances, requirements, orders, directions, rules and regulations
of the federal, state and local governments and of all other authorities having
jurisdiction over the Leased Premises and of all their respective departments,
bureaus and officials, and of the Board of Insurance Underwriters or Insurance
Inspection and Rating Bureau having jurisdiction, or any other body exercising
similar function’s, all insurance companies writing policies of insurance
covering the Leased Premises or any part thereof, and all such laws,
requirements, orders, directions, rules and regulations of the Indiana Gaming
Commission and any other governmental agency having any jurisdiction over
riverboat gambling, whether the same are in force at the commencement date of
the Original term or may in the future be passed, required, ordered, enacted or
directed. The obligations hereby imposed upon Tenant for compliance with all
such laws, ordinances, etc., shall extend not only to Tenant’s use and occupancy
of the Leased Premises, but shall also extend to the condition of the Leased
Premises and any and all buildings and improvements located hereon, he condition
and operation of the Ancillary Site and all buildings and improvements thereon,
and the condition and operation of the Riverboat and all gambling operations
conducted thereon. If any such law, ordinance, requirement, order direction,
rule or regulation should require or make advisable the performance of any act
by City, Tenant shall perform each such act so required for and on behalf of
City at the sole cost and expense of Tenant. If any such law, ordinance,
requirement, order, direction, rule or regulation should require the provision
of any type or form of insurance not otherwise required to be provided by Tenant
under the terms of this Lease, Tenant shall procure and maintain any such
insurance as so required or made advisable in full force and effect at the sole
cost and expense of Tenant, whether such requirements shall be in form a
requirement upon Tenant or upon City.

 

Section 15.02. Hazardous Material. Tenant shall not cause or permit any
Hazardous Material to be brought upon, kept or used in or about the Leased
Premises or the Riverboat by Tenant, it agents, employees, contractors or
invitees, without the prior written consent of City except to the extent that
such Hazardous Material is necessary or useful to Tenant’s business. Any such
necessary or useful Hazardous Material shall be used, kept, stored and disposed
of in a manna that complies in all material respects with all laws, ordinances
and regulations regulating any sueh, Hazardous Material so brought upon or used
or kept in or about the Leased Premises or the Riverboat. If Tenant breaches the
obligations stated in the preceding sentence

 

28

--------------------------------------------------------------------------------


 

or if the presence of Hazardous Material on the Leased Premises or the
Riverboat, or the release or discharge of Hazardous Material from the Leased
Premises or the Riverboat, results in an Environmental Condition with respect to
the Leased Premises or the River, any air, soil or groundwater near or
surrounding the Leased Premises, then Tenant shall and does hereby indemnify,
defend and hold City harmless from any and all remediation costs, monitoring
costs, sampling costs, evaluation costs, court costs, professional fees, legal
fees, experts’ costs, consultants’ fees, claims, judgments, damages, penalties,
fines, costs, liabilities or losses (including, without limitation, diminution
in value of the Leased Premises, damages for the loss or restriction on use of
the Leased Premises, damages arising from any adverse impact on marketing of
other space in the adjacent and nearby development, and sums paid in settlement
of claims) which arise during or after the Demised Term as a result of such
Environmental Condition (as hereinafter defined) except as to any Environmental
Condition caused by an act or omission of City. This indemnification of City by
Tenant includes, without limitation, costs incurred by City in connection with
any investigation of site conditions or any clean-up, monitoring, remediation,
removal or restoration work performed by any individual or entity, regardless of
whether such investigation or work is required by any federal, state or local
governmental agency or political subdivision because of Hazardous Material
present in the soil or ground water on or under the Leased Premises or
surrounding the Leased Premises or the River, and shall survive the termination
or expiration of the Term of this Lease. Without limiting the foregoing, if the
presence of any Hazardous Material on the Leased Premises or the Riverboat
caused or permitted by Tenant results in any Environmental Condition of the
Leased Premises or in or surrounding the Leased Premises or the River, Tenant
shall promptly take all actions at its sole expense as are necessary to return
the Leased Premises or such other property to the condition existing prior to
the Environmental Condition and prior to the introduction of any such Hazardous
Material; provided that City’s approval of such actions shall first be obtained,
which approval shall not be unreasonably withheld so long as such actions would
not potentially have any material adverse long-term or short-term effect on the
Leased Premises, the surrounding area or the River. As used herein, the term
“Hazardous Material” means any pollutant, contaminant, hazardous or toxic
substance, material or waste which is or becomes regulated by any local
governmental authority, the State of Indiana or the United Stales Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (a) petroleum, (b) asbestos, (c) radioactive material or
waste, (d) designated as a “hazardous substance” pursuant to Section 311 of the
Federal Water Pollution Control Act (33 U.S.C. § 1317), (e) defined as a
“hazardous waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903), or pursuant to IC
13-7-1-12, or determined to be a “hazardous waste” under IC 13-7-8.5-3(b), (f)
defined as a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(42 U.S.C. § 9601), or pursuant to IC 13-7-8.7-1, (g) regulated under the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.) or defined as a “PCB” pursuant
to IC 13-7-16.5-1, (h) defined as a “contaminant” pursuant to IC 13-7-1-7, or
(i) any other substance or material similarly classified by any other federal,
state or local statute or ordinance or by any rule or regulation promulgated or
adopted pursuant thereto, whether now existing or hereinafter enacted. The term
“Environmental Condition” shall mean the existence or presence of Hazardous
Material at or passage through

 

29

--------------------------------------------------------------------------------


 

the Leased Premises and any contemporaneous or subsequent spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing or releasing of such Hazardous Material at or from
the Leased Premises into the soil, ground, water, groundwater or air in a form
or quantity that would require monitoring or remediation by any applicable
Federal, State or local law, ordinance or regulation, by any party holding any
interest in the Leased Premises. Tenant shall dispose of all sanitary and solid
waste in a manner that complies with all such statutes, ordinances, rules and
regulations.

 

Section 15.03. Contests. Tenant, after notice to City, by appropriate
proceedings conducted promptly at Tenant’s own expense and in Tenant’s name, may
contest in good faith the validity or enforcement of any such law, ordinance,
requirement, order, direction, rule or regulation and may defer compliance
therewith during the pendency of such contest so long as (a) such deferment
shall not constitute an offense on the part of City; (b) Tenant shall prosecute
such contest to a final determination by a court, department or governmental
body having jurisdiction; and (c) Tenant shall furnish City with such security
by bond or otherwise as City may approve in connection such contest.

 

ARTICLE XVI.

 

DEFAULTS AND REMEDIES

 

Section 16.01. Events of Default. Subject to the provisions of Section 21.04, if
any one or more of the following events, herein sometimes called “Events of
Default”, shall happen:

 

(a) If default shall be made in the due and punctual payment of any Rental,
Imposition, utility charges, insurance premiums, additional rent or other items
payable by Tenant under this Lease, or in the payment of any part thereof, when
and as the same shall become due and payable, and such default shall continue
for a period of thirty (30) days after notice from City to Tenant specifying the
item or items in default; or

 

(b) If Tenant should default in the performance of any obligation or undertaking
as contained in the Project Agreement for more than any notice and cure period
provided in the Project Agreement, and in any event for at least ten (10) days
after notice; or

 

(c) If Tenant’s Owner’s License issued by the Indiana Gaming Commission should
be revoked or be suspended for more than sixty (60) days because of some act or
failure to act by Tenant; or

 

(d) If Tenant should cease, for any reason other than a temporary suspension of
its Owner’s License, to conduct riverboat gaming operations from the Riverboat
to be docked at the Leased Premises for ten (10) consecutive days or longer; or

 

30

--------------------------------------------------------------------------------


 

(e) If default shall be made by Tenant in the performance or compliance with any
of the agreements, terms, covenants or conditions in this Lease provided, other
than those referred to in subparagraphs (a), (b), (c) or (d) of this Section,
for a period sixty 60 days after notice from City to Tenant specifying the item
or items in default, or in the case of a curable default which cannot be cured
with due diligence within such sixty (60) day period, Tenant fails to commence
promptly to cure the same and thereafter to prosecute to satisfactory completion
the curing of such default with due diligence (it being intended in connection
with a default that can be cured but is not susceptible of being cured with due
diligence within said sixty [60] day period, the time within which Tenant must
cure the same shall be extended for such period as may be necessary to complete
the same with all due diligence); then and in any such event, City, at any time
thereafter, may give written notice to Tenant specifying such Event of Default
or Events of Default and stating that this Lease and the Demised Term shall
expire and terminate on the date specified in such notice, which date shall be
at least fifteen (15) days after the giving of such notice, and, subject to the
provisions of Sections 13.03 through 13.09 and Section 16.02 of this Lease, upon
the date specified in such notice, this Lease and the Demised Term and all
rights of Tenant under this Lease, including any extension options whether or
not exercised, and all rights of all persons claiming by, through or under
Tenant, shall expire and terminate (except as otherwise provided in this Lease
with respect to a Qualified Mortgagee or the Guarantor) unless such Event of
Default shall have been cured and be no longer in default as of the date
specified in such notice.

 

Section 16.02. Cessation of Operation. If Tenant should not continuously conduct
its riverboat gambling operations on the Riverboat at any time during the
Demised Term, whether such cessation is temporary or permanent, voluntary or
involuntary, it is agreed that it would be difficult to project the precise loss
to be suffered by City because of such cessation of operations. Therefore, City
and Tenant have agreed that a fair and equitable advance estimate of the damages
City would experience and suffer because of such Event of Default by Tenant
would be in the amount of Twenty-five Thousand Dollars ($25,000) per day during
any such period of non-operation until the natural expiration date of the
Demised Term or until City obtains a replacement tenant that conducts gaming
operations from the Leased Premises upon terms and conditions no less favorable
to City than those set forth in this Lease. City shall exert commercially
reasonable efforts to procure such a replacement tenant. In the event of the
cessation of the riverboat gambling operations, City shall be entitled to
collect such amounts from Tenant as liquidated damages notwithstanding the fact
that the cessation of such operations may result from termination of this Lease
by City because of an Event of Default by Tenant. If the cessation of operations
is a result of an occurrence constituting a Force Majeure event as defined in
Section 21.04, Tenant shall not be required to pay the foregoing daily
liquidated damages, but Tenant shall continue to pay the Guaranteed Minimum
Rental until the expiration of the Demised Term or until a replacement tenant
commences the payment of rent.

 

Section 16.03. Rights on Termination. Upon any such expiration or termination of
this Lease, Tenant shall quit and peacefully surrender the Leased Premises to
City, and City, upon

 

31

--------------------------------------------------------------------------------


 

or at any such expiration or termination, may, without further notice, enter
upon and re-enter the Leased Premises and possess and repossess itself thereof,
by force, summary proceedings, ejectment or otherwise, and may dispossess Tenant
and remove Tenant and all other persons and property from the Leased Premises
and may have, hold and enjoy the Leased Premises and the right to receive all
rental income of and from the same free of any claims thereto by any person,
firm or corporation claiming by, through and under Tenant except as an offset to
the liquidated damages pursuant to Section 16.02 hereof. The rights of City to
the liquidated damages agreed upon in Section 16.02 shall survive a termination
of this Lease resulting from an Event of Default.

 

Section 16.04. Waiver of Notice. Tenant hereby expressly waives, so far as
permitted by law, the service of any notice of intention to re-enter provided
for in any statute and, except as is herein otherwise provided, Tenant, for and
on behalf of itself and all persons claiming through or under Tenant (including
any leasehold mortgagee or other creditor), also waives any and all right of
redemption or re-entry or repossession in case Tenant shall be dispossessed by a
judgment or warrant of any court or judge or in case of re-entry or repossession
by City or in case of any expiration or termination of this Lease. The terms
“enter,” “re-enter,” “entry” or “re-entry” as used in this Lease are not
restricted to their technical legal meanings.

 

Section 16.05. Right to Enjoin. In the event of any breach or threatened breach
by Tenant of any of the agreements, terms, covenants or conditions contained in
this Lease, City shall be entitled to enjoin such breach or threatened breach
and shall have the right to invoke any right and remedy allowed at law, in
equity, or by statute or otherwise as though no specific remedies were provided
for in this Lease.

 

Section 16.06. Non-Waiver. No failure of City to insist upon the strict
performance of any agreement, term, covenant or condition hereof or to exercise
any right or remedy consequent upon a breach thereof, and no acceptance of full
or partial Rental or partial performance of any other obligation of Tenant
during the continuance of any such breach, shall constitute a waiver of any such
breach or of such agreement, term, covenant or condition. No agreement, term,
covenant or condition hereof to be performed or complied with by Tenant, and no
breach thereof, shall be waived, altered or modified except by a written
instrument executed by City. No waiver of any breach shall affect or alter this
Lease, but each and every agreement, term, covenant and condition hereof shall
continue in full force and effect with respect to any other then existing or
subsequent breach thereof.

 

ARTICLE XVII.

 

CHARACTER OF LEASE

 

Section 17.01. Net Lease. This Lease shall be deemed and construed to be a “Net
Lease” and Tenant shall pay to City, absolutely net throughout the term of this
Lease, the Rental, free of any charges, assessments, Impositions, expenses or
deductions of any kind and without abatement, deduction or setoff, and under no
circumstances or conditions, whether now

 

32

--------------------------------------------------------------------------------


 

existing or hereafter arising, or whether within or beyond the present
contemplation of the parties, shall City be expected or required to make any
payment of any kind whatsoever or be under any other obligation or liability
hereunder, except as herein otherwise expressly set forth; and Tenant agrees
that, except as herein otherwise expressly provided, Tenant shall pay all costs,
charges and expenses of every king and nature whatsoever against or in
connection with the Leased Premises and Improvements thereon which may arise or
become due during the term of this Lease, and which, except for the execution
and delivery hereof, would or could have been payable by City. All indemnities
of Tenant under any portion of this Lease, and any undertaking of Tenant under
this Lease that is to be performed after expiration or termination of the
Demised Premises, shall survive expiration or termination of the Demised Term
and shall continue in full force and effect until fully performed and satisfied.

 

ARTICLE XVII.

 

NOTICES

 

Section 18.01. Manner of Giving. Whenever under this Lease a provision is made
for notice of any kind, such notice shall be in writing, and it shall be deemed
sufficient service thereof if such notice is given to City and sent by
Registered or Certified Mail, postage prepaid, or by a recognized, receipted
courier delivery service to:

 

 

 

Office of the City Controller of the

 

 

City of Evansville, Indiana

 

 

300 Civic Center Complex

 

 

One N.W. Martin Luther King, Jr. Boulevard

 

 

Evansville, IN 47708

 

 

 

With a copy to:

 

Corporation Counsel of the

 

 

City of Evansville, Indiana

 

 

300 Civic Center Complex

 

 

One N.W. Martin Luther King, Jr. Boulevard

 

 

Evansville, IN 47708

 

 

 

; and if to Tenant:

 

Aztar Indiana Gaming Corporation

 

 

Vice President Administration

 

 

2390 E. Camelback Road

 

 

Phoenix, AZ 85016

 

 

 

With a copy to:

 

Stephan E. Weitzel, Esq.

 

 

Ziemer, Stayman, Weitzel & Shoulders

 

 

1507 Old National Bank Building

 

 

Evansville, IN 47706

 

33

--------------------------------------------------------------------------------


 

Either party may change such address for notice by notice given to the other
party in the aforesaid manner.

 

Section. 18.02. Time of Giving. Each notice given in the manner prescribed in
Section 17.01 shall be deemed given on the date of its receipt by the party
being notified. If any party should refuse to accept delivery of any such
notice, such notice shall be deemed to have been given on the date delivery
thereof was tendered to addressee.

 

ARTICLE XIX.

 

SURRENDER OF POSSESSION

 

Section 19.01. Surrender in Good Condition. At the expiration of the tenancy
created hereunder, whether by lapse of time or otherwise, except as otherwise
herein expressly provided, Tenant shall surrender the Leased Premises to City in
good condition and repair, reasonable wear and tear only being excepted. Tenant
agrees to pay all costs incurred by the City for infrastructure changes to the
Leased Premises needed upon the surrender of possession to the City to make the
Leased Premises suitable for normal and customary commercial riverfront
development. If so directed by City, Tenant shall cause the buildings and other
improvements placed on the Leased Premises (or such part thereof as City may
direct) to be removed from the Leased Premises and the foundations and other
evidence thereof removed.

 

Section 19.02. Holding Over. In the event Tenant remains in possession of the
Leased Premises with the consent of City after the expiration of the tenancy
created hereunder, and without the execution of a new lease or an extension of
this Lease, it shall be deemed to be occupying the Leased Premises as a tenant
from month to month at the same Rental as scheduled to be paid during the next
Extended Term had the option therefor been exercised, or as was being paid
immediately prior thereto if the holding over occurs after completion of the
final Extended Term, and subject to all of the other conditions, provisions and
obligations of this Lease insofar as the same are applicable to a month to month
tenancy. Such month to month tenancy may be terminated by either party as of the
end of any month by the giving of notice of such termination to the other party
prior to the beginning of such month at the end of which the tenancy is to
terminate. No notice need be given by City to Tenant for termination of the
tenancy as of the end of the Demised Term, but such notice to terminate need be
given only in the event of the continuation of the possession of Tenant after
the end of the Demised Term with express consent of City.

 

ARTICLE XX.

 

CERTIFICATES BY CITY AND TENANT

 

Section 20.01. Tenant’s Certificates. Tenant agrees at any time and from time to
time upon not less than ten (10) days’ prior written notice by City to execute,
acknowledge and deliver to City a statement in writing setting forth the Rental
payable during the balance of the

 

34

--------------------------------------------------------------------------------


 

Original Term of the Lease and during each Extended Term and certifying that
this Lease is unmodified and in full force and effect (or if there have been
modifications, that the Lease is in full force and effect as modified and
stating the modifications), and the dates to which the Rental has been paid, and
stating (to the best knowledge of Tenant) whether or not as to both City and
Tenant, either is in default in keeping, observing or performing any of the
terms contained in this Lease and, if in default, specifying each such default,
and also a statement specifying which options for Extended Terms have been
exercised, if any. It is intended that any such statement delivered pursuant to
this Section 20.01 may be relied upon by City or any prospective purchaser of
the fee or any fee mortgagee or any assignee of any fee mortgagee, but reliance
on such certificate may not extend to any default of City as to which Tenant
shall have no actual knowledge.

 

Section 20.02. City Certificates. City agrees at any time and from time to time
upon not less than twenty (20) days’ prior written notice by Tenant or by any
Qualified Mortgagee to execute, acknowledge and deliver to Tenant or to any
Qualified Mortgagee a statement in writing setting forth the Rental payable
during the balance of the Original Term and during each Extended Term and
certifying that this Lease is unmodified and in full force and effect (or if
there shall have been modifications that the Lease is in full force and effect
as modified and stating the modifications) and the dates to which the Rental has
been paid, and stating whether or not to the best knowledge of City, Tenant is
in default in keeping, observing or performing any of the terms contained in
this Lease and, if Tenant shall be in default, specifying each such default of
which City may have knowledge, and also a statement specifying which options for
Extended Terms have been exercised, if any. It is intended that any such
statement delivered pursuant to this Section 20.02 may be relied upon by any
prospective Qualified Mortgagee or any assignee of any such mortgagee, but
reliance on such certificate may not extend to any default of Tenant as to which
City shall have had no actual knowledge.

 

ARTICLE XXI.

 

MISCELLANEOUS PROVISIONS

 

Section 21.01. Remedies Cumulative — Non-Waiver. The various rights and remedies
herein contained and reserved to each of the parties shall not be considered
exclusive of any other right or remedy of such party but shall be construed as
cumulative and shall be in addition to every other remedy now or hereafter
existing at law, in equity, by statute, or by any other portion of this Lease,
and said rights and remedies may be exercised and enforced concurrently and
whenever and as often as occasion therefor arises. No delay or omission to
exercise any right or power by either party shall impair any such right or
power, or be construed as a waiver of any default or as acquiescence therein.
One or more waivers of any covenant, term or condition of this Lease by either
party shall not be construed by the other party as a waiver of a subsequent or
continuing breach of the same covenant, term or condition. The acceptance by
City of partial performance of the obligations of Tenant, even after the
commencement of any action based upon the nonperformance of the obligations so
partially performed, shall serve to waive such performance or extend the time
therefor; and the acceptance of such partial

 

35

--------------------------------------------------------------------------------


 

performance shall in no way bar, abate or affect any action at law or in equity
theretofore or thereafter commenced by City as a result of such non-performance.
All liabilities and obligations of Tenant hereunder shall be performed or paid
without relief from valuation or appraisement laws.

 

Section 21.02. Governing Law. The laws of the State of Indiana shall govern the
validity, performance and enforcement of this Lease.

 

Section 21.03. Time of the Essence. Wherever in this Lease an act is to be
performed within a specified amount of time, time shall be deemed to be of the
essence, subject, however, to the provisions of Section 21.04 hereof.

 

Section 21.04. Force Majeure. The term “Force Majeure” as used herein shall mean
any and all causes beyond the control and without the fault or negligence of the
party failing to perform which could not reasonably have been avoided or
prevented, including but not limited to, acts of God, adverse weather,
casualties, the presence of material environmental contamination requiring
approval of governmental authorities of a remediation plan, acts of the public
enemy, insurrections, riots, labor disputes, boycotts, labor and material
shortages, fires, explosions, floods, breakdowns of or damage to equipment or
facilities, interruptions to transportation, embargoes, acts of military
authorities, acts of government, and acts of civil authorities (including courts
and administrative agencies having competent jurisdiction) concerning the
Project, the illegality of the Gambling Law coupled with a stay of action, or
the illegality of riverboat gaming operations coupled with a stay of action, or
other causes of a similar nature, to the extent such cause prevents the
development, construction or operation of the Project, the Riverboat or a
riverboat gaming operation. However, the failure to obtain debt financing or
equity investment by Tenant shall in no case or for any reason constitute Force
Majeure. If, because of a verifiable condition of Force Majeure, either party
hereto is unable to carry out any of its obligations under this Agreement (other
than the obligation of a party to pay money due and owing at the time of the
Force Majeure event) and if such party shall promptly give to the other party
written notice of such Force Majeure, then the obligation of the party giving
such notice shall be suspended to the extent necessary by such Force Majeure and
during its continuance; provided, however, that the party giving such notice
shall use its best commercially reasonable efforts to eliminate such Force
Majeure event insofar as possible with a minimum of delay. During a period in
which a condition of Force Majeure is invoked by Tenant, the period for the
Tenant’s performance of any obligation hereunder (other than the obligation to
pay money due and owing at the time of the Force Majeure event) shall be
extended to the extent of the duration of the continuance of the Force Majeure
event. If the condition of Force Majeure shall continue unabated for a period of
more than six (6) months, either party may terminate this Lease upon thirty (30)
days’ notice to the other. In the event City exercises such right of
termination, this Lease shall end, and Tenant’s obligation to pay Rental shall
cease. In the event Tenant exercises such right of termination, Tenant shall
continue to be liable for the payment of the Guaranteed Minimum Rental until the
original expiration date of its gaming license in effect at the commencement of
the Force Majeure period or until a replacement tenant as described in Section
16.02 commences the payment of rent.

 

36

--------------------------------------------------------------------------------


 

Section 21.05. Severability. If any term or provision of this Lease or its
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to the persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforced to the
fullest extent permitted by law.

 

Section 21.06. Comments and Approvals. Whenever in this Lease City’s approval or
consent is required, such approval or consent shall be required to be in
writing. It is distinctly understood and agreed that the granting of any
approval or consent by City to Tenant to perform any act of Tenant requiring
City’s approval or consent under the terms of this Lease, or the failure on the
part of City to object to any such action taken by Tenant without City’s
approval or consent, shall not be deemed a waiver by City of its rights to
require such approval or consent for any further similar act by Tenant, and
Tenant hereby expressly covenants and warrants that as to all matters requiring
City’s approval or consent under the terms of this Lease, Tenant shall secure
such approval or consent for each and every happening of the event requiring
such approval or consent, and shall not claim any waiver on the part of City of
the requirement to secure such approval or consent. Notwithstanding anything to
the contrary contained in this Lease, if any provision of this Lease expressly
or impliedly obligates City not to unreasonably withhold its consent or
approval, an action for declaratory judgment or specific performance will be
Tenant’s sole right and remedy in any dispute as to whether City has breached
such obligation.

 

Section 21.07. Captions. The parties mutually agree that the headings and
captions of the various Articles and Sections contained in this Lease are
inserted for convenience of reference only, and are not intended to define,
limit or construe the contents of the Articles or Sections to which they refer.

 

Section 21.08. Interpretation. As used herein the word “including” shall mean
“including but not limited to”, and the phrase “shall include” or any other
phrase of the same or similar import shall mean “shall include, but not be
limited to”. All schedules or exhibits to this Lease are hereby incorporated
herein and form a part hereof. Whenever Tenant is obligated to pay or reimburse
City for any attorneys’ fees, those fees shall include the reasonable allocated
cost for services of attorneys on the staff and payroll of the City.

 

Section 21.09. Guaranty. This Lease shall not be binding upon City or grant any
rights to Tenant until the Guaranty attached hereto and forming a part hereof
has been executed by Guarantor.

 

Section 21.10. Written Integration. All negotiations, considerations,
representations and understanding between the parties hereto are incorporated
herein, and this Lease may be modified or altered only by agreement in writing
signed by the party to be bound. In the event of any inconsistencies between
this Lease and the Project Agreement, this Lease shall be the controlling
document.

 

37

--------------------------------------------------------------------------------


 

Section 21.11 Agreement Binding on Successors. The covenants, agreements and
obligations herein contained shall extend to, bind and inure to the benefit not
only of the parties hereto, but their respective successors and assigns, except
to the extent specifically herein provided otherwise. No consent to any
assignment or sublease by Tenant is to be implied as a result of Section 21.11.
This Lease, or a mutually acceptable memorandum hereof, shall be recorded in the
Vanderburgh County Recorder’s Office.

 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed in
their respective names in several counterparts, each of which shall be deemed an
original instrument, as of the day and year hereinabove first written.

 

 

AZTAR INDIANA GAMING CORPORATION

 

 

 

 

By

/s/ [ILLEGIBLE]

 

Its

Vice President

 

 

 

 

REDEVELOPMENT COMMISSION

 

of the City of Evansville, Indiana

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

Vice-President

 

 

 

 

ATTEST:

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Secretary

 

This instrument was prepared by John A. Grayson, Ice Miller Donadio & Ryan, One
American Square, Box 82001, Indianapolis, Indiana 46282-0002; telephone (317)
236-2100.

 

38A

--------------------------------------------------------------------------------


 

State of Indiana

}

 

}  SS:

County of Vanderburgh

}

 

BEFORE ME, a Notary Public, personally appeared the within named Alphonza “Pete”
Watkins and Remig Fehn, as Vice-President and Secretary, respectively, of the
Redevelopment Commission of the City of Evansville, and acknowledged the
execution of the above and foregoing Lease as a voluntary act and deed.

 

WITNESS my hand and Notary Seal this 4th day of April, 1995.

 

 

/s/ Mary C. Arnold

 

Mary C. Arnold, Notary Public

 

 

My Commission Expires: February 19, 1999

A resident of Vanderburgh County, Indiana

 

State of Arizona

}

 

}  SS:

County of Maricopa

}

 

BEFORE ME, a Notary Public, personally appeared the within named Robert M.
Haddock, acting in his capacity as Vice President of Aztar Indiana Gaming
Corporation, and acknowledged the execution of the above and foregoing Lease as
a voluntary act and deed.

 

WITNESS my hand and Notary Seal this 2nd day of May, 1995.

 

 

/s/ Monika S. Hald

 

Notary Signature

 

 

 

Monika S. Hald

 

Printed Name of Notary

 

 

My Commission Expires: 8/30/1998

A resident of Maricopa County,

 

 

 

State of Arizona

 

38B

--------------------------------------------------------------------------------